Exhibit 10.1
 


 




 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
FALCONSTOR SOFTWARE, INC.
 
PREFERRED STOCK PURCHASE AGREEMENT
 
SEPTEMBER 16, 2013
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS


PAGE


ARTICLE I.
DEFINITIONS
1
1.1
Definitions
1
ARTICLE II.
PURCHASE AND SALE
11
2.1
Purchase and Sale of the Securities
11
2.2
Closing
12
2.3
Closing Deliveries
12
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
13
3.1
Representations and Warranties of the Company
13
3.2
Representations and Warranties of the Purchaser
32
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
34
4.1
Legends
34
4.2
Dilution
36
4.3
Furnishing of Information
36
4.4
Integration
37
4.5
Reservation and Listing of Securities
37
4.6 Subsequent Placements  37
4.7
Conversion Procedures
37
4.8
Securities Laws Disclosure; Publicity
40
4.9
Use of Proceeds
41
4.10
Covenants
41
4.11
No Impairment
44
4.12
Indemnification
44
4.13
Shareholders Rights Plan
45
4.14 Access  45
4.15
Amendments to Transaction Documents
45
4.16
Management Equity Incentive Plan
45
4.17
No Solicitation or Negotiation
46

 
 
-i-

--------------------------------------------------------------------------------

 
 
4.18
Financial Restructuring Plan
46
4.19
Further Assurances
46
4.20
Best Efforts
47
4.21 Stockholder Approval 47
ARTICLE V.
CONDITIONS
47
5.1
Conditions Precedent to the Obligations of the Purchaser
47
5.2
Conditions Precedent to the Obligations of the Company
49
5.3
Termination of Obligations to Effect Closing; Effects
49
ARTICLE VI.
REGISTRATION RIGHTS
50
6.1
Shelf Registration
50
6.2
Registration Procedures
51
6.3
Registration Expenses
53
6.4
Indemnification
54
6.5
Dispositions
56
6.6
No Piggyback on Registrations
57
6.7
Piggyback Registrations
57
ARTICLE VII.
MISCELLANEOUS
57
7.1
Fees and Expenses
57
7.2
Administration Fee
58
7.3
Entire Agreement
58
7.4
Notices
58
7.5
Amendments; Waivers
59
7.6
Construction
59
7.7
Successors and Assigns
59
7.8
No Third-Party Beneficiaries
60
7.9
Governing Law; Venue; Waiver of Jury Trial
60
7.10
Survival
60
7.11
Execution
60
7.12
Severability
61
7.13
Rescission and Withdrawal Right
61
7.14
Replacement of Securities
61
7.15
Remedies
61
7.16
Payment Set Aside
61
7.17
Independent Nature of Purchaser’s Obligations and Rights
62
7.18
Adjustments in Share Numbers and Prices
62
7.19
Construction
62

 
 
-ii-

--------------------------------------------------------------------------------

 
 
PREFERRED STOCK PURCHASE AGREEMENT
 
This Preferred Stock Purchase Agreement is entered into and dated as of
September 16, 2013 (this “Agreement”), by and between FalconStor Software, Inc.,
a Delaware corporation (the “Company”), Hale Capital Partners, LP, a Delaware
limited partnership (“Hale Capital” or the “Purchaser”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, and rules promulgated
thereunder, the Company desires to issue and sell to the Purchaser, and the
Purchaser desires to purchase from the Company, shares of the Company’s Series A
Convertible Preferred Stock, par value $0.001 per share, pursuant to the terms
set forth herein.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:
 

ARTICLE I.
 
DEFINITIONS
 
1.1           Definitions.  In addition to the terms defined elsewhere in this
Agreement, the following terms shall have the meanings set forth in this
Section 1.1:
 
“Administration Fee” is defined in Section 7.2.
 
“Advice” is defined in Section 6.5.
 
“Affiliate” of a Person means any other Person that, directly or indirectly
through one or more intermediaries, Controls or is Controlled by or is under
common Control with the first Person.  Without limiting the foregoing with
respect to the Purchaser, any investment fund or managed account that is managed
on a discretionary basis by the same investment manager as the Purchaser will be
deemed to be an Affiliate of the Purchaser.
 
“Alternative Transaction” is defined in Section 4.17.
 
“Available Undersubscription Amount” is defined in Section 4.6(b)(ii).
 
 “Basic Amount” is defined in Section 4.6(b)(i).
 
“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of New
York are authorized or required by law or other governmental action to close.
 
“Buy-In” is defined in Section 4.1(e).
 
 
 

--------------------------------------------------------------------------------

 
 
“Buy-In Price” is defined in Section 4.1(e).
 
“Certificate of Designations” means the Certificate of Designations, Preferences
and Rights of the Series A Convertible Preferred Stock of FalconStor Software,
Inc., in the form attached hereto as Exhibit A.
 
“Closing” is defined in Section 2.2.
 
“Closing Date” is defined in Section 2.2.
 
“Closing Bid Price” means the last closing bid price for the Common Stock on the
Principal Market (or, if the Common Stock is not traded on the Principal Market,
on the Eligible Market on which the Common Stock is then traded), as reported by
Bloomberg, L.P., or, if the Principal Market (or, if the Common Stock is not
traded on the Principal Market, on the Eligible Market on which the Common Stock
is then traded) begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price, as the case may be,
then the last bid price of the Common Stock prior to 4:00 p.m., New York Time,
as reported by Bloomberg, L.P., or if the foregoing do not apply, the average of
the bid prices of any market makers for the Common Stock as reported in the
“pink sheets” by Pink Sheets LLC (formerly the National Quotation Bureau, Inc.).
 
“Code” is defined in Section 3.1(m)(i).
 
“Commission” means the U.S. Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified or converted.
 
“Common Stock Equivalents” means, collectively, Options and Convertible
Securities.
 
“Company” is defined in the Preamble hereto.
 
“Company Counsel” means Olshan Frome Wolosky LLP, counsel to the Company.
 
“Company Employee Plan(s)” is defined in Section 3.1(m)(i).
 
“Company IP Claim” is defined in Section 3.1(q)(ii).
 
“Company’s Knowledge” means the actual knowledge, as of the date of this
Agreement, of the executive officers (as defined in Rule 405 under the
Securities Act) of the Company, without any duty of further inquiry.           
 
“Company Product” means any product or service offering of the Company created
by or for, or marketed, sold, licensed, distributed or provided by or for the
Company.
 
 
2

--------------------------------------------------------------------------------

 
 
“Continuing Directors” is defined in the Certificate of Designations.
 
“Contracts” means, with respect to any Person, any agreement, undertaking,
franchise, permit, lease, loan, license, guarantee, understanding, commitment,
contract, note, bond, indenture, mortgage, deed of trust or other obligation,
instrument, document, agreement or other arrangement of any kind (written or
oral) to which such Person is a party or by which such Person, or any material
amount of such Person’s property, is bound.
 
“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract or otherwise.
 
“Conversion Price” is defined in the Certificate of Designations and, whenever
referred to in this Agreement, the term “Conversion Price” shall refer to the
Conversion Price as then in effect under the Certificate of Designations.
 
“Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
Common Stock.
 
“Deadline Date” is defined in Section 4.1(e).
 
“DTC” is defined in Section 4.1(c).
 
“Effective Date” means the date that a Registration Statement or Registration
Statements covering the Registrable Securities has been declared effective by
the Commission.
 
“Effectiveness Period” is defined in Section 6.1(b).
 
“Eligible Market” means any of the following: the Principal Market, the New York
Stock Exchange, the NYSE MKT, The NASDAQ Global Select Market, The NASDAQ
Capital Market or the OTC Bulletin Board.
 
“Embedded Software” means third-party firmware licensed from third parties that
is embedded in equipment for which the actual source code is inaccessible to the
Company and its Subsidiaries.
 
“Environmental Laws” is defined in Section 3.1(ee)(i).
 
“ERISA” is defined in Section 3.1(m)(i).
 
“ERISA Affiliate” is defined in Section 3.1(m)(i).
 
“Evaluation Date” is defined in Section 3.1(t).
 
“Excess Subsequent Placement Proceeds” is defined in Section 4.6(c).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
 
3

--------------------------------------------------------------------------------

 
 
“Excluded Stock” means the issuance of: (i) Common Stock upon the conversion of
any Convertible Securities or Options outstanding as of the date hereof and set
forth in Schedule 3.1(g), pursuant to the terms of such Convertible Securities
or Options, as applicable, as of the date hereof; (ii) Common Stock as a
dividend on the Common Stock, to the extent specifically permitted by the
Certificate of Designations, distributed pro rata to the holders thereof; (iii)
Options (and the issuance of Common Stock upon exercise thereof) or restricted
stock of the Company hereafter granted to employees, officers, directors or
consultants of the Company pursuant to a stock option plan, restricted stock
agreement or other incentive stock plan or pursuant to any employee benefit
plan, in each case as in effect on the Closing Date and as may be amended in
accordance with Section 4.16, and the terms of such grants shall be subject to
the terms and conditions specified in Section 4.16; (iv) Common Stock or
Preferred Stock to the holders of Preferred Stock as dividend payments to the
extent specifically permitted by the Certificate of Designations and (v) the
Underlying Shares.
 
“Filing Date” means with respect to (i) the initial Registration Statement
required to be filed pursuant to Section 6.1, the 90th day following the Closing
Date and (ii) any additional Registration Statement required to be filed
pursuant to Section 6.1, the 90th day following the date thereof.
 
“First Meeting” is defined in Section 4.21(b).
 
“Fundamental Transaction” means that (A) the Company shall, directly or
indirectly, including through Subsidiaries, Affiliates or otherwise, in one or
more related transactions, (i) consolidate or merge with or into another Subject
Entity where the holders of a majority of the Company’s outstanding Common Stock
immediately prior to the consolidation or merger do not continue to own at least
50.1% of the surviving corporation, or (ii) sell, assign, transfer, convey or
otherwise dispose of all or substantially all of the properties or assets of the
Company or any Significant Subsidiary to one or more Subject Entities, or (iii)
make, or be subject to or have the Common Stock be subject to or party to one or
more Subject Entities making, a purchase, tender or exchange offer that is
accepted by the holders of at least either (x) 50.1% of the outstanding shares
of Common Stock, or (y) such number of shares of Common Stock such that all
Subject Entities making or party to, or Affiliated with any Subject Entity
making or party to, such purchase, tender or exchange offer, become collectively
the beneficial owners (as defined in Rule 13d-3 under the Exchange Act) of at
least 50.1% of the outstanding shares of Common Stock, or (iv) consummate a
stock purchase agreement or other business combination (including, without
limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with one or more Subject Entities whereby all such Subject
Entities, individually or in the aggregate, acquire, either (x) at least 50.1%
of the outstanding shares of Common Stock, or (y) such number of shares of
Common Stock such that the Subject Entities become collectively the beneficial
owners (as defined in Rule 13d-3 under the Exchange Act) of at least 50.1% of
the outstanding shares of Common Stock, provided, that this clause (iv) shall
not apply to any transaction consummated solely for the purposes of raising
capital in accordance with the terms of the Transaction Documents and as a
result of which the Subject Entities do not become the owner of Common Stock in
the amounts set forth in (x) or (y) above, or (v) reorganize, recapitalize or
reclassify its Common Stock or effect a compulsory share exchange pursuant to
which the Common Stock is effectively converted into or exchanged for other
securities, cash or property, or (vi) the execution by the Company of a
definitive agreement directly or indirectly providing for any of the foregoing
events, (B) any Subject Entity individually or the Subject Entities in the
aggregate is or shall become the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, whether through acquisition,
purchase, assignment, conveyance, tender, tender offer, exchange, reduction in
outstanding shares of Common Stock, merger, consolidation, business combination,
reorganization, recapitalization, spin-off, scheme of arrangement,
reorganization, recapitalization or reclassification or otherwise in any manner
whatsoever, of either (x) at least 50.1% of the aggregate ordinary voting power
represented by issued and outstanding Common Stock, or (y) a percentage of the
aggregate ordinary voting power represented by issued and outstanding shares of
Common Stock or other equity securities of the Company sufficient to allow such
Subject Entities to effect a statutory short form merger or other transaction
requiring other stockholders of the Company to surrender their shares of Common
Stock without approval of the stockholders of the Company, (C) Continuing
Directors cease to constitute more than a majority of the members of the Board,
other than pursuant to Section 10(b)(ii) of the Certificate of Designations or
(D) the issuance of or the entering into any other instrument or transaction
structured in a manner to circumvent, or that circumvents, the intent of this
definition in which case this definition shall be construed and implemented in a
manner otherwise than in strict conformity with the terms hereof to the extent
necessary to correct this definition or any portion hereof which may be
defective or inconsistent with the intended treatment of such instrument or
transaction.
 
 
4

--------------------------------------------------------------------------------

 
 
“GAAP” is defined in Section 3.1(h).
 
“Governmental Authority” means any government or political subdivision or any
agency, authority, bureau, central bank, commission, department or
instrumentality, or any court, tribunal, grand jury or arbitrator, in each case
whether foreign or domestic.
 
“Hale Capital” is defined in the Preamble hereto.
 
“Inbound Licenses” is defined in Section 3.1(q)(i).
 
“Indebtedness” of any Person means (i) all indebtedness representing money
borrowed which is created, assumed, incurred or guaranteed in any manner by such
Person or for which such Person is responsible or liable (whether by guarantee
of such indebtedness, agreement to purchase indebtedness of, or to supply funds
to or invest in, others), (ii) any direct or contingent obligations of such
Person arising under any letter of credit (including standby and commercial),
bankers acceptances, bank guaranties, surety bonds and similar instruments,
(iii) all Indebtedness secured by any Lien existing on property or assets owned
by such Person and (iv) any shares of capital stock or other securities having a
redemption feature; provided that the Preferred Stock, and any obligations due
in respect thereof in accordance, as applicable, with the Certificate of
Designations, as in effect on the date hereof, shall not be deemed to be
Indebtedness pursuant to this definition.
 
“Indemnified Party” is defined in Section 6.4(c).
 
“Indemnifying Party” is defined in Section 6.4(c).
 
“Intellectual Property Rights” means any rights in, arising out of or associated
with any of the following:  (i) United States, international and foreign patents
and patent applications (including all reissues, reexaminations, divisionals,
renewals, extensions, provisionals, continuations, continuations-in-part, patent
disclosures, mask works and integrated circuit topographies) and all equivalents
thereof (“Patents”); (ii) Software (including source and object code) and
related documentation, confidential information, trade secrets, inventions
(whether patentable or not), proprietary and confidential business information,
customer lists, proprietary and confidential know how, show how, and all
documentation relating to any of the foregoing; (iii) United States and foreign
copyrights, copyright registrations and applications therefor in both published
and unpublished works; (iv) United States and foreign trademarks and service
marks (whether or not registered), including designs, logos, slogans and general
intangibles of like nature, together with goodwill appurtenant thereto, and
applications for registration of any of the foregoing; and (v) Internet domain
name registrations.
 
 
5

--------------------------------------------------------------------------------

 
 
“IRS” is defined in Section 3.1(m)(iv).
 
“Lien” is defined in Section 3.1(a).
 
“Losses” means any and all damages, fines, penalties, deficiencies, liabilities,
claims, losses (including loss of value), judgments, awards, settlements, taxes,
actions, obligations and costs and expenses in connection therewith (including,
without limitation, interest, court costs and reasonable fees and expenses of
attorneys, accountants and other experts, or any other expenses of litigation or
other Proceedings or of any default or assessment).
 
“Material Adverse Effect” means any material adverse effect on the business,
properties, assets, operations, results of operations, or condition (financial
or otherwise) of the Company and its Subsidiaries, taken as a whole, or on the
transactions contemplated by the Transaction Documents, or on the authority or
ability of the Company to perform its obligations under the Transaction
Documents; provided, however, that no effect(s) arising out of or resulting from
any of the following will, in and of itself, constitute a Material Adverse
Effect  (provided, that, with respect to clauses (i), (ii), (iii) and (iv), any
effect does not disproportionately adversely affect the Company or its
Subsidiaries compared to other companies of similar size operating in the
industry in which the Company and its Subsidiaries operate): (i) general
economic conditions; (ii) conditions in the securities markets, financial
markets or currency markets; (iii) political conditions or acts of war, sabotage
or terrorism; (iv) acts of God, natural disasters, weather conditions or other
calamities; (v) the announcement of the transactions contemplated by the
Transaction Documents; (vi) the taking of any action required pursuant to the
terms of the Transaction Documents (provided, that, the foregoing does not
preclude a determination that any change, effect, circumstance or development
giving rise to the taking of such action has resulted in, or contributed to, a
Material Adverse Effect); and (vii) changes in the Common Stock price or the
trading volume of the Common Stock (provided, that, the foregoing does not
preclude a determination that any change, effect, circumstance or development
underlying such change in the Common Stock price or the trading volume of the
Common Stock has resulted in, or contributed to, a Material Adverse Effect).
 
“Material Contract” means (A) any agreement which requires future expenditures
by the Company or any Subsidiary in excess of $500,000 or which might result in
payments to the Company or any Subsidiary in excess of $500,000; (B) any
purchase or task order which might result in payments to the Company or any
Subsidiary in excess of $500,000; (C) any employment agreements (not including
at-will employment letters with employees), (D) the Deferred Prosecution
Agreement with the U.S. Attorney’s Office, (E) any agreement that is or would be
required to be filed as an exhibit to the SEC Documents pursuant to
Item 601(b)(10) of Regulation S-K of the Commission, (F) the OEM License,
Development and Support Agreement, effective as of July 31, 2013, between the
Company and Violin Memory, Inc. and any agreements ancillary thereto, and (G)
any Contract the violation of which, or default under which, by the Company or
any Subsidiary, on the one hand, or the other party(ies) to such Contract, on
the other hand, could reasonably be expected to result in a Material Adverse
Effect.
 
 
6

--------------------------------------------------------------------------------

 
 
“Money Laundering Laws” is defined in Section 3.1(qq).
 
“Notice of Acceptance” is defined in Section 4.6(b)(ii).
 
“OFAC” is defined in Section 3.1(pp).
 
“Offer” is defined in Section 4.6(b)(i).
 
“Offered Securities” is defined in Section 4.6(b)(i).
 
“Open Source Software” means any Software subject to: (a) any so-called “open
source”, “copyleft”, “freeware”, or “general public” license; (b) any license
that is substantially similar to those listed at
http://www.opensource.org/licenses/; and (c) any license that (i) requires
(including as a condition to the license grants therein) the licensor to permit
reverse-engineering of the licensed technology (such as software) or other
technology incorporated into, derived from, or distributed with such licensed
technology or (ii) requires (including as a condition to the license grants
therein) that the licensed technology or other technology incorporated into,
derived from, or distributed with such licensed technology (A) be distributed in
source code form, (B) be licensed for the purpose of making modifications or
derivative works, (C) be distributed at no charge, or (D) be distributed with
certain notices or licenses (e.g., copyright notices or warranty disclaimers).
 
“Options” means any rights, warrants or options to, directly or indirectly,
subscribe for or purchase Common Stock or Convertible Securities.
 
“Outbound Licenses” is defined in Section 3.1(q)(i).
 
“Participation Percentage” means, with respect to the Purchaser as of any
applicable date of determination, the percentage determined by dividing (y) the
sum of (1) the number of shares of Common Stock owned by the Purchaser and (2)
the number of shares of Common Stock issuable on conversion of any Preferred
Stock owned by the Purchaser (without giving effect to any limitations on
conversion of the Preferred Stock held by the Purchaser) by (z) the sum of (3)
the number of outstanding shares of Common Stock and (4) the number of shares of
Common Stock issuable upon conversion of the Preferred Stock (without giving
effect to any limitations on conversion of the Preferred Stock).
 
 “Patents” is defined within the definition of Intellectual Property.
 
“Permitted Indebtedness” is defined in Section 4.10(b)(vii).
 
 
7

--------------------------------------------------------------------------------

 
 
“Permitted Liens” means (A) carriers’, warehousemen’s, materialmen’s and
mechanics’ Liens arising by operation of law or that are not material in amount
and Liens arising from taxes, assessments, charges or claims that are not yet
due or that remain payable without penalty; (B) Liens on real property that do
not materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company; (C)
Liens incurred or deposits made in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other types of social
security, and mechanic’s Liens, carrier’s Liens and other Liens to secure the
performance of tenders, statutory obligations, contract bids, government
contracts, performance and return of money bonds and other similar obligations,
incurred in the ordinary course of business, whether pursuant to statutory
requirements, common law or contractual arrangements; (D) Liens upon any
equipment acquired or held by the Company or any of its Subsidiaries to secure
the purchase price of such equipment incurred solely for the purpose of
financing the acquisition of such equipment, so long as such Lien extends only
to the equipment financed, and any accessions, replacements, substitutions and
proceeds (including insurance proceeds) thereof or thereto; and (E) Liens in
favor of customs and revenue authorities arising as a matter of law to secure
payments of customs duties in connection with the importation of goods.
 
“Permitted Transaction” means a transaction where all the outstanding shares of
Common Stock are purchased or exchanged by an unaffiliated third party whether
through a merger, consolidation, sale of stock or sale of assets and in which
the consideration paid to all holders of outstanding shares of Common Stock for
such purchase or exchange consists solely of cash and the cash proceeds of such
Permitted Transaction are used to redeem the Series A Preferred Stock in full
upon the consummation of such Permitted Transaction at a per share redemption
price equal to the Per Share Permitted Transaction Redemption Price (as defined
in the Certificate of Designations).
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Preferred Shares” means the shares of Preferred Stock to be sold and issued by
the Company to the Purchaser in accordance with and subject to the terms and
conditions of this Agreement.
 
“Preferred Stock” means the Series A Convertible Preferred Stock of the Company,
par value $0.001 per share, and all securities into which such preferred stock
may be reclassified or converted.
 
“Principal Market” means The NASDAQ Global Market.
 
“Proceeding” means an action, claim, suit, inquiry, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or, to the Company’s Knowledge, threatened.
 
“Prohibited Issuance” means the issuance of: (A) any shares of Common Stock at a
purchase price less than the then-existing Conversion Price or the issuance of
any Common Stock Equivalents with a conversion price or exercise price less than
the then-existing Conversion Price; (B) any Common Stock Equivalents consisting
of Indebtedness that is convertible into or exchangeable or exercisable for
Common Stock; (C) any preferred stock of the Company that is senior to or pari
passu with the Preferred Stock with respect to rights, preferences or privileges
as to dividends, liquidation preference or redemption or contains a greater than
1x liquidation preference or is a “participating” preferred stock; (D) any
shares of Common Stock or Common Stock Equivalents to the extent the effective
purchase or conversion price or the number of underlying shares floats or resets
or otherwise varies or is subject to adjustment (directly or indirectly) based
on market prices of the Common Stock; or (E) any warrants or other rights to
purchase Common Stock that, when valued on a black scholes basis, decreases the
purchase price for such warrants or other rights below the then-existing
Conversion Price; except that with respect to clause (A) and (E) above,
excluding the issuance of any Common Stock or Common Stock Equivalents issued
pursuant to Section 4.16 hereof.
 
 
8

--------------------------------------------------------------------------------

 
 
“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus including post-effective amendments, and all material incorporated by
reference or deemed to be incorporated by reference in such Prospectus.
 
“Purchase Price” is defined in Section 2.1.
 
“Purchaser Counsel” means Lowenstein Sandler LLP, counsel to Hale Capital.
 
“Purchaser” is defined in the Preamble hereto.
 
 “Registered Company Intellectual Property Rights” is defined in
Section 3.1(q)(i).
 
“Registrable Securities” means all Underlying Shares, together with any
securities issued or issuable upon any stock split, dividend or other
distribution, recapitalization or similar event with respect to the foregoing.
 
“Registration Statement” means any registration statements on Forms S-1 or S-3
required to be filed under Section 6.1, including (in each case) the Prospectus,
amendments and supplements to such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
such registration statement.
 
“Related Person” is defined in Section 4.12.
 
“Required Approvals” is defined in Section 3.1(e).
 
“Required Effectiveness Date” means with respect to (i) the initial Registration
Statement required pursuant to Section 6.1, the 180th day following the Closing
Date and (ii) any additional Registration Statement required pursuant to
Section 6.1, the 180th day following the date thereof; provided, however, in the
event the Company is notified by the Commission that the Registration Statement
will not be reviewed or is no longer subject to further review and comments, the
Required Effectiveness Date as to such Registration Statement shall be the fifth
(5th) Trading Day following the date on which the Company is so notified if such
date precedes the dates required above.
 
 
9

--------------------------------------------------------------------------------

 
 
“Restructuring Plan” is defined in Section 4.18.
 
“Rule 144,” “Rule 415,” and “Rule 424” means Rule 144, Rule 415 and Rule 424,
respectively, promulgated by the Commission pursuant to the Securities Act, as
such Rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission having substantially the same effect as such
Rule.
 
“SEC Documents” has the meaning set forth in Section 3.1(h).
 
“Securities” means the Preferred Shares and the Underlying Shares issued or
issuable (as applicable) to the Purchaser pursuant to the Transaction Documents.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Short Sales” is defined in Section 3.2(h).
 
“Significant Subsidiary” means (x) any Subsidiary that would be a "significant
subsidiary" as defined in Article I, Rule 1-02 of Regulation S-X, and (y) as of
the Original Issue Date, FalconStor, Inc.
 
“Stockholder Approval” is defined in Section 4.21(a).
 
 “Software” means computer software and programs in any form, including source
code and object code form, operating systems, database management code, firmware
and utilities, and all related documentation, developer notes, comments and
annotations.
 
“Subject Entities” is defined in the Certificate of Designations.
 
“Subsequent Placement” means any instance in which the Company or any Subsidiary
offers, sells, grants any option to purchase, or otherwise disposes of (or
announces any offer, sale, grant or any option to purchase or other disposition
of) any of its or any Subsidiary’s Indebtedness (other than Permitted
Indebtedness) or equity or equity equivalent securities, including without
limitation any Indebtedness, common stock or preferred stock of the Company,
Common Stock Equivalent or other instrument or security that is, at any time
during its life and under any circumstances, convertible into or exchangeable or
exercisable for, or is issued as a unit within, any class of common stock or
preferred stock of the Company, or Common Stock Equivalents.
 
“Subsidiary(ies)” means (x) at any time, any Person (other than a natural person
or Governmental Authority) which the Company (either alone or through or
together with any other Subsidiary), owns, directly or indirectly, more than a
majority of the capital stock or equity interests the holders of which are
generally entitled to vote for the election of the board of directors or other
governing body of such Person, and (y) as of the Original Issue Date,
FalconStor, Inc., FalconStor AC, Inc. and FalconStor Software (Korea), Inc.
 
 
10

--------------------------------------------------------------------------------

 
 
“Technology” means (i) Software (including software development kits, APIs,
computer programs, codes, interfaces, software implementations of algorithms and
models and methodologies), whether in source code, object code, or other form,
(ii) databases, compilations, collections of data and data, (iii) inventions
(whether or not patentable), (iv) methods and processes, (v) designs and
schematics, (vi) know-how, and (vii) works of authorship, including
documentation (e.g. user manuals and training materials).
 
“Trading Day” means (a) any day on which the Common Stock is listed or quoted
and traded on its primary Trading Market, or (b) if the Common Stock is not then
listed or quoted and traded on any Trading Market, then any Business Day.
 
“Trading Market” means The NASDAQ Global Market or any other primary Eligible
Market or any national securities exchange, market or trading or quotation
facility on which the Common Stock is then listed or quoted.
 
“Transaction Documents” means this Agreement, the Certificate of Designations,
and any other documents, certificates or agreements executed or delivered in
connection with the transactions contemplated hereby.
 
“Underlying Shares” means the shares of Common Stock issued or issuable (i) upon
conversion of the Preferred Stock and (ii) in satisfaction of any other
obligation or right of the Company to issue shares of Common Stock pursuant to
the Transaction Documents (including upon payment of any dividends in Common
Stock to the holders of Preferred Stock to the extent specifically permitted by
the Certificate of Designations), and in each case, any securities issued or
issuable in exchange for or in respect of such securities.
 
“Undersubscription Amount” is defined in Section 4.6(b)(i).
 
 “8-K Filing” is defined in Section 4.8.
 
ARTICLE II.
PURCHASE AND SALE
 
2.1           Purchase and Sale of the Securities.  Subject to the terms and
conditions of this Agreement, the Purchaser agrees to purchase from the Company,
and the Company agrees to sell and issue to the Purchaser, at the Closing, the
Preferred Shares in the amounts set forth opposite the Purchaser’s name on
Schedule A hereto for the aggregate purchase price set forth opposite the
Purchaser’s name on Schedule A hereto under the headings “Number of Preferred
Shares.”  The purchase price for each Preferred Share shall be Ten Dollars ($10)
(the “Purchase Price”).
 
2.2           Closing.  The purchase and sale of the Preferred Shares pursuant
to the terms of this Agreement (the “Closing”) shall take place at the offices
of Lowenstein Sandler LLP in New York City, New York, at 10:00 A.M. (New York
City time) on the date each of the conditions set forth in Section 2.3 and
Article 5 have been satisfied, or at such other time and place as the Company
and the Purchaser mutually agree upon in writing (the “Closing Date”).
 
 
11

--------------------------------------------------------------------------------

 
 
2.3           Closing Deliveries.
 
(a)           At the Closing, the Company shall deliver or cause to be delivered
to the Purchaser the following:
 
(i)           a stock certificate representing the Preferred Shares registered
in the name of the Purchaser (or one or more of its assignees or designees), in
the amount indicated opposite the Purchaser’s name on Schedule A hereto, in
proper form for transfer, and with any required stock transfer stamps affixed
thereto;
 
                                                (i)          the Certificate of
Designations, together with confirmation of filing and effectiveness with the
Secretary of State of the State of Delaware;
 
                                                (ii)          the legal opinion
of Company Counsel, in the form attached hereto as Exhibit B, executed by such
counsel and addressed to the Purchaser;
 
                                                (iii)        a certificate dated
as of the Closing Date and signed by the Chief Executive Officer of the Company
certifying as of the Closing Date (i) as to the fulfillment of each of the
conditions set forth in Section 5.1 and (ii) that no Breach Event (as defined in
the Certificate of Designations), or event which, with the giving of notice or
the passing of time, would constitute a Breach Event, exists as of such date;
 
                                                (iv)        certificates dated
the Closing Date and signed by the Secretary of the Company certifying: (1) that
attached thereto is a true and complete copy of all resolutions adopted by the
Board of Directors authorizing the execution, delivery and performance of each
of the Transaction Documents, and that all such resolutions are in full force
and effect and are all the resolutions adopted in connection with the
transactions contemplated by this Agreement; (2) that attached thereto are true
and complete copies of the certificate or articles of incorporation and by-laws
(or other organizational or charter documents) of the Company, and that such
documents are in full force and effect; and (3) the signatures and titles of the
officers of the Company executing each of the Transaction Documents;
 
                                                (v)         the fees and
expenses payable by the Company to Hale Capital pursuant to Sections 7.1 and
7.2, in United States dollars and in immediately available funds, by wire
transfer to accounts designated in writing by Hale Capital for such purpose; and
 
                                                (vi)        voting agreements
between the Company and each of its officers and directors, as well as Marilyn
Rubenstein, substantially in the form attached hereto as Exhibit C; and
 
                                                (vii)       any other document
reasonably requested by the Purchaser or its counsel.
 
(b)           At the Closing, the Purchaser shall deliver or cause to be
delivered to the Company the purchase price set forth opposite the Purchaser’s
name on Schedule A hereto under the heading “Aggregate Purchase Price,” in
United States dollars and in immediately available funds, by wire transfer to an
account designated in writing by the Company for such purpose.
 
 
12

--------------------------------------------------------------------------------

 
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1           Representations and Warranties of the Company.  The Company hereby
represents and warrants to, and agrees with, the Purchaser as of the date hereof
as follows:
 
(a)           Subsidiaries.  The Company does not directly or indirectly control
or own any interest in any other Person other than those listed in Schedule
3.1(a).  The jurisdiction of organization of each Subsidiary is as set forth on
Schedule 3.1(a).  Except as disclosed in Schedule 3.1(a), the Company owns,
directly or indirectly, all of the capital stock of each Subsidiary free and
clear of any lien, charge, claim, tax, security interest, encumbrance, right of
first refusal or similar right or other restriction (collectively, “Liens”), and
all the issued and outstanding shares of capital stock of each Subsidiary have
been validly issued and are duly authorized, fully paid and non-assessable and
free of preemptive and similar rights.
 
(b)           Organization and Qualification.  Each of the Company and the
Subsidiaries is an entity duly incorporated, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or formation,
with the requisite power and authority to own and use its properties and assets
and to carry on its business as currently conducted.  Neither the Company nor
any Subsidiary is in violation or default of any of the provisions of its
respective certificate or articles of incorporation or bylaws or other
organizational or charter documents.  Except as disclosed in Schedule 3.1(b)(i),
each of the Company and the Subsidiaries is duly qualified to conduct business
and is in good standing as a foreign corporation in each jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not reasonably be expected to, individually
or in the aggregate result in a Material Adverse Effect, and no Proceeding has
been instituted in any such jurisdiction revoking, limiting or curtailing or
seeking to revoke, limit or curtail such power and authority or
qualification.  Neither the Company nor any of the Subsidiaries have, during the
five (5) years preceding the date hereof, been known by, or used any other trade
or fictitious name, except as disclosed in Schedule 3.1(b)(ii) or been organized
in a jurisdiction other than its jurisdiction of organization as of the date
hereof.
 
(c)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
respective obligations hereunder and thereunder and to issue the Securities in
accordance with the terms hereof and thereof.  The execution and delivery by the
Company of each of the Transaction Documents and the consummation by it of the
transactions contemplated hereunder and thereunder, including, without
limitation, the issuance of the Preferred Shares and the reservation for
issuance and the issuance of the Underlying Shares, have been duly authorized by
all necessary action on the part of the Company and no further consent or action
is required by the Company, or its Board of Directors or stockholders.  Each
Transaction Document has been (or upon delivery will have been) duly executed by
the Company and, when delivered in accordance with the terms hereof, will
constitute the legal, valid and binding obligation of the Company, enforceable
against the Company, in accordance with its terms, subject to (i) laws of
general application relating to bankruptcy, insolvency and the relief of
debtors, or (ii) rules of law governing specific performance, injunctive relief
or other equitable remedies.
 
 
13

--------------------------------------------------------------------------------

 
 
(d)           No Conflicts.  Except as set forth on Schedule 3.1(d), the
execution, delivery and performance of the Transaction Documents by the Company
and the Subsidiaries and the consummation by them of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Preferred Shares, and the reservation for issuance and the issuance of the
Underlying Shares) do not and will not (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents,
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or result in, or have the
enforcement of the rights provided for in the Transactions Documents constitute,
a change of control (including, without limitation, by being deemed to be a
merger, consolidation, or other disposition of all or substantially all of the
assets or businesses of the Company or any of its Subsidiaries) or similar
outcome in any respect under, or give to others any rights (x) of termination,
amendment, acceleration or cancellation of, or (y) to any payment (including,
without limitation, any employment or severance payment) under, any agreement,
credit facility, debt or other instrument (evidencing a Company or Subsidiary
debt or otherwise) or other understanding to which the Company or any Subsidiary
is a party or by which any property or asset of the Company or any Subsidiary is
bound or affected or result in the creation of any Lien upon any of the
properties or assets of the Company or any Subsidiary, or (iii) result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any Governmental Authority or any regulatory or
self-regulatory agency to which the Company or a Subsidiary is subject
(including foreign, federal and state securities laws and regulations and the
rules and regulations of the Principal Market and applicable laws of the State
of Delaware), or by which any property or asset of the Company or a Subsidiary
is bound or affected.
 
(e)           Filings, Consents and Approvals.  Neither the Company nor any
Subsidiary is required to obtain any consent, waiver, authorization, permit or
order of, give any notice to, or make any filing or registration with, any
Governmental Authority or any regulatory or self-regulatory agency or any other
Person in connection with the execution, delivery and performance by the Company
of the Transaction Documents, other than the filing by the Company with the
Commission of the Registration Statement, the filing by the Company of a Notice
of Sale of Securities on Form D with the Commission under Regulation D of the
Securities Act, the filing of the Certificate of Designations, state and
applicable Blue Sky filings, and the consents, waivers, authorizations, permits,
orders, notices, filings or registrations set forth on Schedule 3.1(e)
(collectively, the “Required Approvals”).  To the Company’s Knowledge, the
Company and its Subsidiaries are unaware of any facts or circumstances that
might prevent the Company from obtaining or effecting any of the Required
Approvals.
 
(f)           Issuance of the Securities.  The Preferred Shares and the
Underlying Shares issuable upon conversion of the Preferred Shares and any other
Underlying Shares issuable pursuant to the Transaction Documents shall be duly
authorized as of the Closing.  As of the Closing, the Preferred Shares shall be,
and any Underlying Shares when so issued in accordance with the terms of the
applicable Transaction Documents will be, validly issued, fully paid and
nonassessable and free from all preemptive or similar rights or Liens with
respect to the issue thereof.  As of the Closing, the Preferred Shares have
been, and the Underlying Shares when so issued in accordance with the terms of
the applicable Transaction Documents will be, issued in compliance with
applicable securities laws, rules and regulations.  The issuance and sale of the
Securities contemplated hereby does not conflict with or violate any rules or
regulations of the Principal Market.  As of the Closing, a number of shares of
Common Stock shall have been duly authorized and reserved for issuance which
equals or exceeds 100% of the aggregate of (y) the maximum number of shares of
Common Stock issuable upon conversion of all of the Preferred Shares and (z)
five (5) years of Common Stock dividend payments on the Preferred Shares.
 
 
14

--------------------------------------------------------------------------------

 
 
(g)           Capitalization.  The number of shares and type of all authorized,
issued and outstanding capital stock of the Company and each Subsidiary as of
the date of this Agreement is as specified on Schedule 3.1(g)(i).  Schedule
3.1(g)(i) also specifies the pro forma number of shares and type of all
authorized, issued and outstanding capital stock of the Company, after giving
effect to the Closing.  All of such outstanding shares have been, or upon
issuance will be, validly issued and are fully paid and
nonassessable.  Immediately following the Closing, there shall be no preferred
stock of the Company or any Subsidiary issued or outstanding, other than the
Preferred Shares.  No securities of the Company or any Subsidiary are entitled
to preemptive or similar rights, and no Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by the Transaction Documents.  Except as disclosed
in Schedule 3.1(g)(ii): (i) none of the Company’s capital stock is subject to
preemptive rights or any other similar rights or any Liens suffered or permitted
by the Company; (ii) there are no outstanding options, warrants, scrip, rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities or rights convertible into, or exercisable or exchangeable for,
any shares of capital stock of the Company or any of its Subsidiaries, or
Contracts by which the Company or any of its Subsidiaries is or may become bound
to issue additional shares of capital stock of the Company or any of its
Subsidiaries or Options or other commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any shares of capital stock of the Company or any of its
Subsidiaries; (iii) except pursuant to Article VI of this Agreement, there are
no agreements or arrangements under which the Company or any of its Subsidiaries
is obligated to register the sale of any of their securities with the Commission
or any other Governmental Authority (including “piggy back” registration rights)
that have not been satisfied; (iv) there are no outstanding securities or
instruments of the Company or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no Contracts by which the
Company or any of its Subsidiaries is or may become bound to redeem a security
of the Company or any of its Subsidiaries; (v) there are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of the Securities or that will obligate the Company to
issue shares of Common Stock or other securities to any Person (other than the
Purchaser) or will result in a right of any holder of Company securities to
adjust the exercise, conversion, exchange or reset price under such securities,
or to take any other action punitive to the Company or any Subsidiary; (vi) the
Company does not have any stock appreciation rights or “phantom stock” plans or
agreements or any similar plan or agreement; and (vii) the Company and its
Subsidiaries have no material liabilities or obligations required to be
disclosed in the SEC Documents but not so disclosed in the SEC Documents.  With
respect to any warrants or similar instruments exercisable or exchangeable for
any shares of capital stock of the Company or any of its Subsidiaries listed on
Schedule 3.1(g)(ii), Schedule 3.1(g)(ii) lists, with respect to each holder, the
number of shares underlying each such warrant or instrument and the exercise
price thereof, and each such warrant or instrument has been validly issued and
authorized.  Schedule 3.1(g)(iii) contains a list of all stock option plans,
stock purchase plans and management grants, in each case as reflected as of the
Closing Date, true and complete copies of which have been delivered to the
Purchaser.  Except as disclosed on Schedule 3.1(g)(iv), the Company is not a
party to any existing Contract relating to any shares of Common Stock that
require or permit any shares of Common Stock to be voted by or at the discretion
of anyone other than the record owner and, to the Company’s Knowledge, there are
no Contracts to which it is not a party relating to any shares of Common Stock
that require or permit any shares of Common Stock to be voted by or at the
discretion of anyone other than the record owner.  The Company has furnished or
made available to the Purchaser true, correct and complete copies of each of the
Company’s and any Significant Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, all
outstanding warrants or similar instruments exercisable or exchangeable for any
shares of capital stock of the Company or any of its Significant Subsidiaries
and all stock option plans, stock purchase plans and management grants, and the
terms of all other securities convertible into, or exercisable or exchangeable
for, shares of Common Stock and the material rights of the holders thereof in
respect thereto.
 
 
15

--------------------------------------------------------------------------------

 
 
(h)           SEC Reports; Financial Statements.  Except as disclosed in
Schedule 3.1(h), during the twelve (12) months prior to the date hereof, the
Company has timely filed all reports, schedules, forms, statements and other
documents required to be filed by it with the Commission pursuant to the
reporting requirements of the Exchange Act (all of the foregoing filed prior to
the date hereof, and all exhibits included therein and financial statements,
notes and schedules thereto and documents incorporated by reference therein
being hereinafter referred to as the “SEC Documents”).  The Company has
delivered to the Purchaser or its representatives true, correct and complete
copies of the SEC Documents not available on the EDGAR system.  As of their
respective filing dates, the SEC Documents complied in all material respects
with the requirements of the Exchange Act and the rules and regulations of the
Commission promulgated thereunder applicable to the SEC Documents, and none of
the SEC Documents, at the time they were filed with the Commission, contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any Subsidiary under the Exchange Act or the Securities Act.  As of their
respective filing dates, the financial statements of the Company included in the
SEC Documents and, as of the respective dates delivered by the Company to the
Purchaser, any other financial statements of the Company (if any) delivered by
the Company to the Purchaser complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the Commission with respect to financial statements included in the SEC
Documents.  Such financial statements have been prepared in accordance with
United States generally accepted accounting principles, consistently applied
(“GAAP”), consistently applied, during the periods involved (except (i) as may
be otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments); as of the date hereof, there are no obligations, liabilities or
indebtedness (including contingent and indirect liabilities) which are material
to the Company and not reflected in such financial statements, and no material
adverse changes have occurred in the financial condition or business of the
Company since the date of the most recent financial statement provided by the
Company to the Purchaser or included in the SEC Documents.
 
 
16

--------------------------------------------------------------------------------

 
 
(i)           Taxes.  The Company and each of its Subsidiaries (i) has made or
filed all foreign, U.S. federal and (to the Company’s Knowledge, solely with
respect to state income tax returns) state income and all other tax returns,
reports and declarations required by any jurisdiction to which it is subject,
(ii) has paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply.  All tax returns are true and correct in all material respects.  There is
no liability for any tax to be imposed upon its or any of its Subsidiaries’
properties or assets as of the date of this Agreement for which adequate
provision has not been made.  There are no unpaid taxes in any material amount
claimed to be due by the taxing authority of any jurisdiction, and the officers
of the Company know of no basis for any such claim.  No material tax returns of
the Company have been audited, and to the Company’s Knowledge, no deficiency
assessment or proposed adjustment of the Company’s or the Subsidiaries material
taxes is pending.
 
(j)           No Material Adverse Effect; Absence of Certain Changes.  Except as
disclosed in Schedule 3.1(j), since April 1, 2013, there has been no Material
Adverse Effect or material adverse change or no material adverse development in
the business, assets, properties, operations, condition (financial or otherwise)
or results of operations of the Company or its Subsidiaries and there is no
specific fact known to the Company which may result in any Material Adverse
Effect.  Except as disclosed in Schedule 3.1(j), since April 1, 2013, neither
the Company nor any of its Subsidiaries has (i) declared or paid any dividends
or purchased, redeemed or made any agreements to purchase or redeem any shares
of its capital stock, (ii) sold any assets, individually or in the aggregate, in
excess of $500,000, (iii) had capital expenditures, individually or in the
aggregate, in excess of $500,000, (iv) altered its method of accounting or the
identity of its auditors, (v) incurred any liabilities (contingent or
otherwise), individually or in the aggregate, in excess of $500,000, other than
(A) trade payables and accrued expenses incurred in the ordinary course of
business and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP (including, without limitation, the
footnotes thereto) or required to be disclosed in filings made with the SEC or
(vi) issued any equity securities to any officer, director or
Affiliate.  Neither the Company nor any of its Subsidiaries has taken any steps
to seek protection pursuant to any bankruptcy law nor does the Company have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings or any actual knowledge of any fact that would reasonably
lead a creditor to do so.  The Company does not have pending before the
Commission any request for confidential treatment of information.  Neither the
Company nor any Affiliate of the Company (including, without limitation, any
pension plan, employee stock option plan or similar plan) has purchased or sold
any securities of the Company within the 90 days preceding the date hereof.  The
Company and its Subsidiaries, individually and on a consolidated basis, are not
as of the date hereof, and after giving effect to the transactions contemplated
hereby to occur at the Closing, will not be Insolvent (as defined below).  No
event, liability, development or circumstance has occurred or exists, or, to the
Company’s Knowledge, is contemplated to occur with respect to the Company, its
Subsidiaries or their respective business, properties, operations or financial
condition, that would be required to be disclosed by the Company under
applicable securities laws on a registration statement on Form S-1 filed with
the Commission relating to an issuance and sale by the Company of its Common
Stock and which has not been publicly announced.
 
 
17

--------------------------------------------------------------------------------

 
 
(k)           Litigation.  There is no Proceeding before or by the Principal
Market, any Governmental Authority, self-regulatory organization or other body
pending or, to the Company’s Knowledge, threatened against or affecting the
Company or any of its Subsidiaries, the Common Stock or any of the Company’s
Subsidiaries or any of the Company’s or its Subsidiaries’ current or former
officers or directors, whether of a civil or criminal nature or otherwise, in
their capacities as such, except as set forth in Schedule 3.1(k).  The matters
set forth in Schedule 3.1(k) would not reasonably be expected to have a Material
Adverse Effect.  Neither the Company nor any Subsidiary, nor, to the Company’s
Knowledge, any current or former director or officer thereof (in his or her
capacity as such), is or has been the subject of any Proceeding involving a
claim of violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty, except as specifically set forth in Schedule
3.1(k).
 
(l)           Labor Relations.  Except as set forth on Schedule 3.1(l), no labor
strike, dispute, work slowdown or stoppage exists or, to the Company’s
Knowledge, is imminent or threatened with respect to any of the employees of the
Company or any Subsidiary.  Except as set forth in Schedule 3.1(l), no
collective bargaining agreement is currently in force or is currently being
negotiated by the Company, any Subsidiary or any other Person in respect of the
business of the Company or any Subsidiary or any of the employees of the Company
or any Subsidiary and neither the Company nor any of its Subsidiaries employs
any member of a union.  To the Company’s Knowledge, there are no threatened or
pending union organizing activities involving any of the employees of the
Company or any Subsidiary.  The Company and its Subsidiaries believe that their
relations with their employees are good.  No executive officer of the Company or
any of its Subsidiaries has notified the Company or any such Subsidiary that
such officer intends to leave the Company or any such Subsidiary or otherwise
terminate such officer’s employment with the Company or any such Subsidiary.  To
the Company’s Knowledge, no executive officer of the Company or any of its
Subsidiaries is in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company or any of its Subsidiaries to any liability with respect to
any of the foregoing matters.  The Company and its Subsidiaries are in
compliance with all federal, state, local and foreign laws and regulations
respecting labor, employment and employment practices and benefits, terms and
conditions of employment and wages and hours, in all material respects.
 
 
18

--------------------------------------------------------------------------------

 
 
(m)           Employee Benefit Plans.
 
(i)           Except as set forth in Schedule 3.1(m)(i), the Company and the
Subsidiaries have no, and are not currently negotiating any, employment
agreements, labor or collective bargaining agreements and there are no material
employee benefit or compensation plans, agreements, arrangements or commitments
(including “employee benefit plans,” as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)) or any other
plans, policies, trust funds or arrangements (whether written or unwritten,
insured or self-insured) established, maintained, sponsored or contributed to
(or with respect to any obligation that has been undertaken) by the Company, any
Subsidiary or any entity that would be treated as a single employer with the
Company under Section 414(b), (c), (m) or (o) of the Internal Revenue Code of
1986, as amended (the “Code”) or Section 4001 of ERISA (an “ERISA Affiliate”)
for any employee, officer, director, consultant or stockholder or their
beneficiaries of the Company or any Subsidiary or with respect to which the
Company or any Subsidiary has liability, or makes or has an obligation to make
contributions on behalf of any such employee, officer, director, consultant or
stockholder or beneficiary (each a “Company Employee Plan” and collectively the
“Company Employee Plans”).
 
(ii)         Except for medical reimbursement spending accounts under Code
Section 125, each Company Employee Plan that is an employee welfare benefit plan
as defined under Section 3(l) of ERISA is funded through an insurance company
contract.  Except as set forth in Schedule 3.1(m)(ii), each Company Employee
Plan by its terms and operation is in material compliance with all applicable
laws and all required filings, if any, with respect to such Company Employee
Plan have been timely made.  Neither the Company, any Subsidiary nor any ERISA
Affiliate has at any time maintained, contributed to or been required to
contribute to or has (or has had) any liability with respect to, any plan
subject to Section 412 of the Code, Section 302 of ERISA or Title IV of ERISA,
including, without limitation, any “multiemployer plan” (within the meaning of
Sections 3(37) or 4001(a)(3) of ERISA or Section 414(f) of the Code) or any
single employer pension plan (within the meaning of Section 4001(a)(15) of
ERISA) which is subject to Sections 4063, 4064 and 4069 of ERISA.  The Company’s
various non-qualified deferred compensation plans satisfy the requirements of
Section 201(2) of ERISA.  Except as set forth in Schedule 3.1(m)(ii), the events
contemplated by this Agreement (either alone or together with any other event)
will not (A) entitle any employees, director or stockholder of the Company or
any Subsidiary (whether current, former or retired) or their beneficiaries to
severance pay, termination benefits, or any other payment pursuant to such
Person’s employment agreement with the Company, unemployment compensation, or
other similar payments under any Company Employee Plan or law, (B) accelerate
the time of payment or vesting or increase the amount of benefits due under any
Company Employee Plan or compensation to any employees of the Company or any
Subsidiary, (C) obligate the Company or any of its Affiliates to pay or
otherwise be liable for any compensation, vacation days, pension contribution or
other benefits to any current or former employee, consultant, agent or
independent contractor of the Company or its Subsidiaries for periods before the
Closing Date, (D) require assets to be set aside or other forms of security to
be provided with respect to any liability under any “employee benefit plan”
within the meaning of Section 3(3) of ERISA, (E) result in any payments
(including any payment that could be characterized as an “excess parachute
payment” (as defined in Section 280G(b)(1) of the Code)) under any Company
Employee Plan or applicable law becoming due to any employee, director or
stockholder of the Company or any Subsidiary (whether current, former or
retired) or their beneficiaries, or (F) result in any change of control or
similar payments to any officer, director, consultant, independent contractor or
employee.  No amount payable under any Company Employee Plan would fail to be
deductible under Code Section 162(m).
 
 
19

--------------------------------------------------------------------------------

 
 
(iii)        No severance payment or change of control payment or similar
payment is currently payable to any executive officer or director of the
Company, whether as a result of the transactions contemplated hereby or
otherwise, and, except as set forth in Schedule 3.1(m)(iii),  there are no
accrued or unaccrued and unpaid obligations of the Company or any of its
Subsidiaries in respect of wages, bonuses or other payouts to current or former
officers, directors, consultants or employees.
 
(iv)        With respect to each of the Company Employee Plans:  (1) each
Company Employee Plan that is intended to be qualified under Section 401(a) of
the Code has received a determination letter, opinion letter, advisory letter or
notification letter, as applicable, from the Internal Revenue Service (the
“IRS”) regarding its qualified status under the Code for all amendments required
prior to the Economic Growth and Tax Relief Reconciliation Act of 2001 or, if
reliance is permitted, relies on the favorable opinion letter or advisory letter
of the master and prototype or volume submitter plan sponsor of such plan, and
nothing has occurred, whether by action or by failure to act, that caused or
could cause the loss of such qualification or the imposition of any penalty or
tax liability; (2) all payments required by the Company Employee Plans, any
collective bargaining agreement or other agreement, or by applicable law
(including, without limitation, all contributions, insurance premiums or
intercompany charges) with respect to all periods through the date of the
Closing Date shall have been made prior to the Closing Date (on a pro rata basis
where such payments are otherwise discretionary at year end) or provided for by
the Company as applicable, in accordance with the provisions of each of the
Company Employee Plans, applicable law and GAAP; (3) no action has been
instituted or commenced or, to the Company’s Knowledge, has been threatened or
is anticipated against any of the Company Employee Plans (other than
non-material routine claims for benefits and appeals of such claims), any
trustee or fiduciaries thereof, the Company, any Subsidiary or any ERISA
Affiliate, any director, officer or employee thereof, or any of the assets of
any trust of any of the Company Employee Plans; and (4) no Company Employee Plan
is or is expected to be under audit or investigation by the IRS, Department of
Labor or any other governmental entity and no such completed audit, if any, has
resulted in the imposition of any tax or penalty.
 
(n)           Compliance.  Except as set forth in Schedule 3.1(n), neither the
Company nor any of its Subsidiaries: (i)  is, or during the past fifteen (15)
months has been, in violation of any judgment, decree or order or, to the
Company’s Knowledge, any statute, ordinance, rule or regulation of any
Governmental Authority or any regulatory or self-regulatory agency, to which the
Company or a Subsidiary is subject, or will conduct its business in violation of
any of the foregoing; or (ii) is in default under or in violation of (and no
event has occurred that has not been waived that, with notice or lapse of time
or both, would result in a default by the Company or any Subsidiary under), nor
has the Company or any Subsidiary received notice of a claim that it is in
default under or that it is in violation of, any indenture, loan or credit
agreement or any other Contract to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived), except for possible defaults which could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Without
limiting the generality of the foregoing, the Company is in compliance with, and
is not in violation of any of, the rules, regulations or listing or maintenance
requirements of the Principal Market and to the Company’s Knowledge there are no
facts or circumstances that would reasonably lead to delisting or suspension of
the Common Stock by the Principal Market in the foreseeable future.  Except as
set forth in Schedule 3.1(n), during the two (2) years prior to the date hereof,
the Common Stock has been designated for quotation on the Principal
Market.  Except as set forth in Schedule 3.1(n), during the two (2) years prior
to the date hereof, (i) trading in the Common Stock has not been suspended by
the SEC or the Principal Market and (ii) the Company has received no
communication, written or oral, from the SEC or the Principal Market regarding
the suspension or delisting of the Common Stock from the Principal Market.  The
issuance by the Company of the Preferred Shares or the Underlying Shares shall
not have the effect of delisting or suspending the Common Stock from the
Principal Market.
 
 
20

--------------------------------------------------------------------------------

 
 
(o)           Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as presently conducted, except where the failure to
possess such permits could not, individually or in the aggregate, reasonably be
expected to have or result in a Material Adverse Effect, and neither the Company
nor any Subsidiary has received any notice of proceedings relating to the
revocation or modification of any such permit.
 
(p)           Title to Assets.  The Company and its Subsidiaries have good and
marketable title in fee simple to all real property owned by them and good and
marketable title in all personal property owned by them that is material in any
respect to the business of the Company and the Subsidiaries, in each case free
and clear of all Liens, except for Liens that do not materially affect the value
of such property and do not materially interfere with the use made of such
property by the Company and the Subsidiaries.  Any real property and facilities
held under lease by the Company and any of its Subsidiaries are held by them
under valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company and its Subsidiaries.
 
(q)           Intellectual Property.
 
(i)           Schedule 3.1(q)(i)(A) sets forth a list of all Patents, trademark
and service mark registrations and applications, internet domain name
registrations and applications and copyright (and mask works) registrations and
applications owned by, registered, recorded, assigned, to be assigned, or filed
in the name of the Company and any of its Subsidiaries (“Registered Company
Intellectual Property Rights”), specifying as to each item, as applicable
(i) the nature of the item, including the title, (ii) the applicant or owner(s)
of the item, (iii) the jurisdiction in which the item is issued or registered or
in which an application for issuance or registration has been filed, (iv) the
issuance, filing, registration or application numbers and dates, (v) the
prosecution status and (vi) any assignor or assignee, if applicable.  The
Company and its Subsidiaries are current in the payment of all registration,
maintenance and renewal fees with respect to the Registered Company Intellectual
Property Rights.  The Company and its Subsidiaries have filed all affidavits,
responses, recordations, certificates and other documents and taken all
currently or previously required actions for the purposes of registering,
maintaining, perfecting and renewing the Registered Company Intellectual
Property Rights.  The Company has provided or made available to the Purchaser
all licenses, sublicenses and other Contracts or permissions under which  the
Company or any of its Subsidiaries is a licensee or distributor of or otherwise
is authorized to use any Intellectual Property Rights of a third Person or under
which the Company or any of its Subsidiaries otherwise obtains Intellectual
Property Rights (other than (A) shrink wrap licenses or other similar licenses
for commercial off-the-shelf software that are not material components of the
Company’s products with an aggregate license fee of $5,000 or less which are not
required to be listed, (B) licenses to Embedded Software, and (C) implied
licenses to trade secrets contained in nondisclosure agreements and other
confidentiality agreements (“Inbound Licenses”).  Schedule 3.1(q)(i)(B) sets
forth a list of all Contracts or permissions under which the Company or any of
its Subsidiaries has granted to a third Person any license or sublicense to any
Company Intellectual Property (other than Contracts with customers containing
nonexclusive licenses or sublicenses granted in the ordinary course of business,
excluding implied licensees to trade secrets contained in nondisclosure
agreements) (“Outbound Licenses”).  With respect to the preceding Inbound
Licenses and Outbound Licenses, there are no pending disputes regarding such
Contracts, and correct and complete copies of all such listed Contracts have
been provided to the Purchaser.
 
 
21

--------------------------------------------------------------------------------

 
 
(ii)           The Company and its Subsidiaries own, free of all Liens, or have
valid and enforceable Inbound Licenses to, all right, title and interest in, all
of the Intellectual Property Rights that are currently used in the conduct of
the Company’s or any of its Subsidiaries’ businesses.  The Company and its
Subsidiaries are not infringing, misappropriating or otherwise violating, and
have never infringed, misappropriated or otherwise violated, any Intellectual
Property Right of any Person, and the conduct of the business of the Company and
its Subsidiaries when conducted in substantially the same manner after the date
hereof, will not infringe, misappropriate or otherwise violate any Intellectual
Property Right of any Person.  No Proceeding has been filed, commenced, been
brought, or is pending against the Company or any Subsidiary, or is threatened
in writing by any third Person against the Company or any Subsidiary with
respect to any Intellectual Property Rights or Technology that have been in the
past or are currently owned, licensed, distributed or used by the Company or any
of its Subsidiaries in the operation of their respective businesses as conducted
in the past or as currently conducted (“Company IP Claim”), including any
Company IP Claim that alleges that the operation of any such businesses by the
Company or its Subsidiaries infringes, misappropriates, impairs, dilutes or
otherwise violates the Intellectual Property Rights of any Person, and to the
Company’s Knowledge, there are no grounds for the same, and the Company and its
Subsidiaries are not subject to any outstanding injunction, judgment, order,
decree, ruling, charge, settlement, or other dispute involving any third
Person’s Intellectual Property Rights.  To the Company’s Knowledge, no Person
has infringed, misappropriated or otherwise violated, or is infringing,
misappropriating or otherwise violating, any Intellectual Property Rights owned
by the Company or any of its Subsidiaries and neither the Company nor any of its
Subsidiaries has brought any Proceeding or threatened in writing any Company IP
Claims against any Person.  Subject to the Contracts containing nonexclusive
license rights granted by the Company and its Subsidiaries in the ordinary
course of business which have been made available to the Purchaser, the Company
and its Subsidiaries solely and exclusively own all right, title and interest
(including the sole right to enforce) in and to the Intellectual Property Rights
owned or purported to be owned by the Company and its Subsidiaries, and have not
exclusively licensed any such Intellectual Property Rights to any Person.  No
funding, facilities, or personnel of any Governmental Entity or any public or
private university, college, or other educational or research institution were
used, directly or indirectly, to develop or create, in whole or in part, any
Intellectual Property Rights owned or purported to be owned by the Company or
any of its Subsidiaries.
 
 
22

--------------------------------------------------------------------------------

 
 
(iii)           The Company and its Subsidiaries have made and do make
commercially reasonable efforts to maintain and protect the Intellectual
Property Rights owned and purported to be owned by the Company and its
Subsidiaries.  Without limiting the preceding sentence, each current and former
employee, consultant and contractor who developed any part of any Company
Product or other material Intellectual Property Rights on behalf of the Company
or its Subsidiaries has executed an agreement (i) that conveys or obligates such
Person to convey to the Company and its Subsidiaries (as applicable) any and all
right, title and interest of such Person in and to the Intellectual Property
Rights developed by such Person in connection with such Person’s employment or
engagement on behalf of the Company or its Subsidiaries, (ii) as to works
created in the course of such Person’s employment with or engagement on behalf
of the Company or its Subsidiaries, that acknowledges that the works are “works
for hire” or otherwise assigning to the Company and its Subsidiaries (as
applicable) all such Person’s rights, title and interest in such works, and
(iii) that otherwise protects the confidentiality of Technology and Intellectual
Property Rights of the Company and any of its Subsidiaries, including the trade
secrets of the Company and its Subsidiaries, each in a form substantially
similar to, or with provisions with substantially similar legal effect as the
provisions of, the forms attached to Schedule 3.1(q)(iii).
 
(iv)           The Company and its Subsidiaries have (i) complied in all
material respects with their respective published privacy policies and internal
privacy policies and guidelines, (ii) complied in all material respects with all
applicable laws relating to data privacy, data protection and data security,
including with respect to the collection, storage, transmission, transfer
(including cross-border transfers), disclosure and use of personal and business
information (including personally identifiable information of employees,
contractors, and third Persons who have provided information to Company and its
Subsidiaries); and (iii) taken commercially reasonable measures with respect to
the protection of personal and business information against loss, damage, and
unauthorized access, use, modification, or other misuse.  There has been no
material loss, damage, or unauthorized access, use, modification, or other
misuse of any such information by Company or any of its Subsidiaries (or any of
their respective employees or, to the Company’s Knowledge, contractors).  The
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated by this Agreement and the other Transaction
Documents complies with the Company’s privacy policies in all material respects
with all applicable laws relating to privacy and data security (including any
such laws in the jurisdictions where the applicable information is collected by
Company or its Subsidiaries).
 
(v)           Neither the execution, delivery and performance of this Agreement,
nor the consummation of the transactions contemplated by this Agreement and the
other Transaction Documents, nor any Contracts to which Company or any of its
Subsidiaries is a party or otherwise bound prior to the Closing Date, will cause
or require (or purports to cause or require) the Company or any of its
Subsidiaries to (i) grant to any Person any license, covenant not to sue,
immunity or other right with respect to or under any Intellectual Property
Rights of the Company or any of its Subsidiaries; or (ii) be obligated to pay
any royalties or other amounts, or offer any discounts, to any Person (except,
in each of (i) and (ii), other than such royalties, other amounts, discounts,
licenses, covenants not to sue, immunities or other rights that Company and its
Subsidiaries would have had to pay, offer or grant had this Agreement not been
entered into and the transactions contemplated hereby not have been
consummated).
 
 
23

--------------------------------------------------------------------------------

 
 
(vi)           The Company has provided or made available to the Purchaser all
Open Source Software that is incorporated into, integrated or bundled with,
linked to or otherwise used by the Company or any of its Subsidiaries in the
development of any Company Product, excluding any Open Source Software that is
incorporated into, integrated into or bundled with any Embedded Software by a
third party without identifying the presence of any such Open Source Software to
Company or any of its Subsidiaries.  The Company and its Subsidiaries have
complied with all Open Source Software license terms applicable to the Company
Products, and neither the Company nor its Subsidiaries have used Open Source
Software in a manner that would under the applicable Open Source Software
license terms, with respect to any Company Product, (i) require its disclosure
or distribution in source code form, (ii) require the licensing thereof for the
purpose of making derivative works, or (iii) impose any restriction on the
consideration to be charged for the distribution thereof.
 
(vii)           The computer, information technology and data processing
systems, facilities and services used by the Company and its Subsidiaries are
reasonably sufficient for the existing needs of the Company and its
Subsidiaries, including as to capacity, and ability to process current peak
volumes in a timely manner.  To the Company’s Knowledge, there is no failure,
breakdown or continued substandard performance of any Software, hardware,
networks, communications facilities, platforms and related systems and services
used by the Company or its Subsidiaries to provide the Company Products that has
caused a material disruption or interruption in or to the operation of the
business of Company or any of its Subsidiaries that remains unresolved.  The
Company and its Subsidiaries have taken commercially reasonable steps and
implemented commercially reasonable safeguards designed to protect any such
systems under the possession or control of the Company or any of its
Subsidiaries from any disabling codes or instructions, spyware, trojan horses,
worms, viruses or other software routines that permit or cause unauthorized
access to, or unauthorized disruption, impairment, disablement, or unauthorized
destruction of, Software, data or other materials.
 
(r)           Insurance.  The Company and each of its Subsidiaries are insured
by insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged.  Except as provided in Schedule 3.1(r), neither the Company nor any
such Subsidiary has been refused any insurance coverage sought or applied for
and neither the Company nor any such Subsidiary has any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
 
 
24

--------------------------------------------------------------------------------

 
 
(s)           Transactions With Affiliates and Employees.  None of the current
or former officers, directors, partners, stockholders or employees of the
Company or any of its Subsidiaries, or any associate or any affiliate of any
thereof, or any relative with a relationship no more remote than first cousin of
any current or former officer, director, partner, or employee of the Company or
its Subsidiaries, is presently (i) a party to any transaction with the Company
or any of its Subsidiaries (other than for ordinary course services as
employees, officers or directors), including any Contract providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such
officer, director, partner, stockholder or employee or such associate or
Affiliate or relative or, to the Company’s Knowledge, any corporation,
partnership, trust or other entity in which any such officer, director, partner,
stockholder or employee or such associate or Affiliate or relative has a
substantial interest or is an officer, director, trustee or partner or (ii) the
direct or indirect owner of an interest in any corporation, firm, association or
business organization which is a competitor, supplier or customer of the Company
or its Subsidiaries (except for a passive investment (direct or indirect) of
less than 5% of the common stock of a company whose securities are traded on or
quoted through an Eligible Market), nor does any such Person receive income from
any source other than the Company or its Subsidiaries which relates to the
business of the Company or its Subsidiaries or should properly accrue to the
Company or its Subsidiaries.  Except as disclosed in Schedule 3.1(s), no
employee, officer, stockholder or director of the Company or any of its
Subsidiaries or member of his or her immediate family is indebted to the Company
or any of its Subsidiaries, as the case may be, nor is the Company or any of its
Subsidiaries indebted (or committed to make loans or extend or guarantee credit)
to any of them, other than (x) for payment of salary for services rendered, (y)
reimbursement for reasonable expenses incurred on behalf of the Company, and (z)
for other standard employee benefits made generally available to all employees
or executives (including stock option agreements outstanding under any stock
option plan approved by the board of directors of the Company).  No director or
officer of the Company or any Affiliate or family member thereof is (y) an
officer or director of Violin Memory or (z) an investor in, or an Affiliate of
an investor in, Violin Memory.
 
(t)           Internal Accounting Controls.  The Company and the Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and
(iv) the recorded accountability for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences.  The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that information
required to be disclosed by the Company in the reports it files or submits under
the Exchange Act is recorded, processed, summarized and reported, within the
time periods specified in the Commission’s rules and forms, including without
limitation, controls and procedures designed to ensure that information required
to be disclosed by the Company in the reports that it files or submits under the
Exchange Act is accumulated and communicated to the Company’s management,
including its principal executive officer or officers and its principal
financial officer or officers, as appropriate, to allow timely decisions
regarding required disclosure.  The Company’s certifying officers have evaluated
the effectiveness of the Company’s disclosure controls and procedures as of the
end of the period covered by the Company’s most recently filed periodic report
under the Exchange Act (such date, the “Evaluation Date”).  The Company
presented in its most recently filed periodic report under the Exchange Act the
conclusions of the certifying officers about the effectiveness of the disclosure
controls and procedures based on their evaluations as of the Evaluation
Date.  Since the Evaluation Date, there have been no changes in the Company’s
internal control over financial reporting (as such term is defined in the
Exchange Act) that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial
reporting.  During the twelve (12) months prior to the date hereof neither the
Company nor any of its Subsidiaries has received any notice or correspondence
from any accountant relating to any material weakness in any part of the system
of internal accounting controls of the Company or any of its Subsidiaries.
 
 
25

--------------------------------------------------------------------------------

 
 
(u)           Solvency.  The Company believes that, based on the financial
condition of the Company immediately following the Closing Date, (i) the
Company’s fair saleable value of its assets exceeds the amount that will be
required to be paid on or in respect of the Company’s existing debts and other
liabilities (including known contingent liabilities) as they mature; (ii) the
Company’s assets do not constitute unreasonably small capital to carry on its
business for the current fiscal year as now conducted and as proposed to be
conducted including its capital needs taking into account the particular capital
requirements of the business conducted by the Company, and projected capital
requirements and capital availability thereof; and (iii) the current cash flow
of the Company, together with the proceeds the Company would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its debt
when such amounts are required to be paid.  Following the Closing Date, the
Company does not intend to incur debts beyond its ability to pay such debts as
they mature (taking into account the timing and amounts of cash to be payable on
or in respect of its Indebtedness).
 
(v)           No General Solicitation; Certain Fees.  Neither the Company, nor
any of its Subsidiaries or Affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Securities.  Except as set forth in Schedule 3.1(v), no brokerage or finder’s
fees or commissions are or will be payable by the Company to any broker,
financial advisor or consultant, finder, placement agent, investment banker,
bank or other Person with respect to the transactions contemplated by this
Agreement.  The Purchaser shall have no obligation with respect to any fees or
with respect to any claims (other than such fees or commissions owed by the
Purchaser pursuant to written agreements executed by the Purchaser which fees or
commissions shall be the sole responsibility of the Purchaser) made by or on
behalf of other Persons for fees of a type contemplated in this Section 3.1(v)
that may be due in connection with the transactions contemplated by this
Agreement.  The Company shall pay, and indemnify and hold harmless the
Purchaser, its employees, officers, directors, agents, and partners, and their
respective Affiliates, from and against, all liabilities, claims, losses,
damages, costs (including the costs of preparation and attorney’s fees) and
expenses suffered in respect of any such claimed or existing fees, as such fees
and expenses are incurred.
 
(w)           Private Placement.  Assuming the accuracy of the Purchaser’s
representations and warranties set forth in Section 3.2(b)-(e), (i) no
registration under the Securities Act is required for the offer and sale of the
Securities by the Company to the Purchaser under the Transaction Documents, and
(ii) the issuance and sale of the Securities hereunder does not contravene the
rules and regulations of the Principal Market.
 
 
26

--------------------------------------------------------------------------------

 
 
(x)           Application of Takeover Protections.  The Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s Certificate of Incorporation or the
laws of its jurisdiction of incorporation that is or could become applicable to
the Purchaser as a result of the Purchaser and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including without limitation as a result of the Company’s issuance of the
Securities and the Purchaser’s ownership of the Securities. The Company has not
adopted a stockholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of Common Stock or a change in control of
the Company.
 
(y)           Disclosure.  This Agreement and the Schedules set forth herein do
not contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements contained therein, in light of
the circumstances under which they were made, not misleading.  No event or
circumstance has occurred or information exists with respect to the Company or
any of its Subsidiaries or its or their business, properties, operations or
financial conditions, which, under applicable law, rule or regulation, requires
public disclosure or announcement by the Company but which has not been so
publicly announced or disclosed.
 
(z)            Acknowledgment Regarding Purchaser’s Purchase of Securities.  The
Company acknowledges and agrees that the Purchaser is acting solely in the
capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereby and thereby.  The Company further acknowledges
that the Purchaser is not acting as a financial advisor or fiduciary of the
Company (or in any similar capacity) with respect to this Agreement and the
transactions contemplated hereby and any advice given by the Purchaser or any of
its respective representatives or agents in connection with this Agreement and
the transactions contemplated hereby is merely incidental to the Purchaser’s
purchase of the Securities.  The Company further represents to the Purchaser
that the Company’s decision to enter into this Agreement has been based solely
on the independent evaluation of the Company and its representatives.  The
Company further acknowledges that the Purchaser has not made any promises or
commitments other than as set forth in this Agreement, including any promises or
commitments for any additional investment by the Purchaser in the Company.
 
(aa)          Investment Company Status.  The Company is not, and upon
consummation of the sale of the Securities will not be, an “investment company,”
a company controlled by an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company” as such terms
are defined in the Investment Company Act of  1940, as amended.
 
(bb)         Sarbanes-Oxley Act.  The Company is in compliance in all material
respects with all applicable requirements of the Sarbanes-Oxley Act of 2002 and
all applicable rules and regulations promulgated by the Commission thereunder in
effect as of the date of this Agreement.
 
 
27

--------------------------------------------------------------------------------

 
 
(cc)          Indebtedness and Other Contracts.
 
(i)           Except as disclosed in Schedule 3.1(cc), neither the Company nor
any of its Subsidiaries (i) has any outstanding Indebtedness, (ii) has any
financing statements securing obligations in any material amounts, either singly
or in the aggregate, filed in connection with the Company or any of its
Subsidiaries, (iii) [reserved], (iv) is in material breach, violation or default
under any Material Contract, and no event (including, without limitation, the
transactions contemplated by the Transaction Documents) has occurred which, with
notice or lapse of time or both, would (1) constitute a material breach,
violation or default by the Company or any Subsidiary (or, to the Company’s
Knowledge, any other party) under any such Material Contract, or (2) give rise
to any Lien (other than Permitted Liens) or right of termination, modification,
cancellation, prepayment, suspension, limitation, revocation or acceleration
against the Company or any Subsidiary or (v) is a party to any Material Contract
or other Contract relating to any Indebtedness the performance of which, in the
judgment of the Company’s officers, has or is expected to have a Material
Adverse Effect.  Schedule 3.1(cc) provides a detailed description of the
material terms of any such outstanding Indebtedness.  Assuming the due execution
and delivery by the other parties thereto, each of the Material Contracts is as
of the date hereof legal, valid and binding, and in full force and effect, and
enforceable in accordance with its terms, subject to (A) laws of general
application relating to bankruptcy, insolvency, and relief of debtors, and (B)
rules of law governing specific performance, injunctive relief, or other
equitable remedies.  Except as set forth in Schedule 3.1(cc), neither the
Company nor any Subsidiary is and, to the Company’s Knowledge, no other party to
any such Material Contract is in arrears in respect of the performance or
satisfaction of any material terms or conditions on its part to be performed or
satisfied under any of such Material Contract, and neither the Company nor any
Subsidiary has and, to the Company’s Knowledge, no other party thereto has
granted or been granted any material waiver or indulgence under any of such
Material Contract or repudiated any provision thereof.
 
(ii)         The Company has provided or made available to the Purchaser
complete copies of each of the Material Contracts, including all schedules,
exhibits and attachments thereto.
 
(dd)         Suppliers and Customers.  Except as otherwise provided in Schedule
3.1(dd), since January 1, 2013, none of the Company’s or any Subsidiaries’
suppliers, vendors, customers or lenders has: (i) terminated or cancelled a
Material Contract or business relationship involving an amount in excess of
$500,000; or (ii) provided an unresolved written demand to terminate or limit a
Material Contract or business relationship with the Company or any Subsidiary
involving an amount in excess of $500,000.
 
(ee)          Environmental Matters.
 
(i)           The Company and its Subsidiaries (i) comply and have at all times
complied with all federal, state and local laws, judgments, decrees, orders,
consent agreements, authorizations, permits, licenses, rules, regulations,
common or decision law (including, without limitation, principles of negligence
and strict liability) relating to the protection, investigation or restoration
of the environment (including, without limitation, natural resources) or the
health or safety matters of humans and other living organisms, including the
Resource Conservation and Recovery Act, as amended, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, the
Superfund Amendments and Reauthorization Act of 1986, as amended, the Federal
Clean Water Act, as amended, the Federal Clean Air Act, as amended, the Toxic
Substances Control Act, or any state and local analogue (hereinafter
“Environmental Laws”), (ii) have received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses and (iii) are in compliance with all terms and conditions
of any such permit, license or approval except where, in each of the foregoing
clauses (i), (ii) and (iii), the failure to comply could not, individually or in
the aggregate, reasonably be expected to have or result in a Material Adverse
Effect.
 
 
28

--------------------------------------------------------------------------------

 
 
(ii)         (A) The Company has no knowledge of any claim, and neither it nor
any Subsidiary has received written notice of a complaint, order, directive,
claim, request for information or citation, and to the Company’s Knowledge, no
Proceeding has been instituted raising a claim against the Company or any
predecessor or any of their respective real properties, formerly owned, leased
or operated or other assets indicating or alleging any damage to the environment
or any liability or obligation under or violation of any Environmental Law and
(B) neither the Company nor any Subsidiary is subject to any order, decree,
injunction or other directive of any Governmental Authority.
 
(iii)        (A)  Neither the Company, any Subsidiary nor, to the Company’s
Knowledge, any other Person has used any portion of any property currently used
or formerly owned, operated or leased by the Company or any Subsidiary for the
generation, handling, processing, treatment, storage or disposal of any
hazardous materials except in accordance with applicable Environmental Laws;
(B) neither the Company nor any Subsidiary owns or operates any underground tank
or other underground storage receptacle for hazardous materials, any
asbestos-containing materials or polychlorinated biphenyls, and no underground
tank or other underground storage receptacle for hazardous materials,
asbestos-containing materials or polychlorinated biphenyls is located in any
portion of any property currently owned, operated or leased by the Company and
(C)  the Company has not caused or suffered to occur any releases or threatened
releases of hazardous materials on, at, in, under, above, to, from or about any
property currently used or formerly owned, operated or leased by the Company or
any Subsidiary.
 
(ff)           Export Controls.  None of the Company, any Subsidiary or, to the
Company’s Knowledge, the Company’s or any Subsidiary’s employees have violated
any law pertaining to export controls, technology transfer or industrial
security including, without limitation, the Export Administration Act, as
amended, the International Emergency Economic Powers Act, as amended, the Arms
Export Control Act, as amended, the National Industrial Security Program
Operating Manual, as amended, or any regulation, order, license or other legal
requirement issued pursuant to the foregoing (including, without limitation, the
Export Administration Regulations and the International Traffic in Arms
Regulations).  Neither the Company, any Subsidiary nor, to the Company’s
Knowledge, any employee of the Company or any Subsidiary is the subject of an
action by a Governmental Authority that restricts such person’s ability to
engage in export transactions.
 
(gg)         Foreign Corrupt Practices Act.  Except as set forth on Schedule
3.1(gg), neither the Company, nor any of its Subsidiaries, nor any director,
officer, agent, employee or other Person acting on behalf of the Company or any
of its Subsidiaries has, in the course of its actions for, or on behalf of, the
Company or any of its Subsidiaries (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.
 
 
29

--------------------------------------------------------------------------------

 
 
(hh)         No Suspension or Debarment.  Neither the Company nor any Subsidiary
during the last five (5) years has been and, to the Company’s Knowledge, none of
their respective employees, consultants or agents during the last five (5) years
has been suspended or debarred from eligibility for award of contracts with any
Governmental Authority or is or was the subject of a finding of
non-responsibility or ineligibility for government contracting.  During the past
five (5) years, no government contracting suspension or debarment action has
been threatened or commenced against the Company or a Subsidiary, or, to the
Company’s Knowledge, any of its officers or employees.  The Company does not
have knowledge of a valid basis, nor specific circumstances that are or, with
the passage of time, would likely become a basis for the Company’s or a
Subsidiary’s suspension or debarment from award of contracts with any Government
Authority.
 
(ii)            No Breach Event.  After giving effect to the transactions
contemplated by this Agreement to occur at the Closing, no Breach Event has
occurred and is continuing.
 
(jj)            No Disagreements with Accountants.  There are no material
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants formerly or presently
employed by the Company and the Company is current with respect to any fees owed
to its accountants which could affect the Company’s ability to perform any of
its obligations under any of the Transaction Documents.
 
(kk)          Stock Option Plans.  Each stock option granted by the Company was
granted (i) in accordance with the terms of the applicable Company stock option
plan and (ii) with an exercise price at least equal to the fair market value of
the Common Stock on the date such stock option would be considered granted under
GAAP and applicable law.  No stock option granted under the Company’s stock
option plan has been backdated.  The Company has not knowingly granted, and
there is no and has been no Company policy or practice to knowingly grant, stock
options prior to, or otherwise knowingly coordinate the grant of stock options
with, the release or other public announcement of material information regarding
the Company or its Subsidiaries or their financial results.
 
(ll)           Subsidiary Rights.  The Company or one of its Subsidiaries has
the unrestricted right to vote, and (subject to limitations imposed by
applicable law) to receive dividends and distributions on, all capital
securities of its Subsidiaries as owned by the Company or such Subsidiary.
 
(mm)        Shell Company Status.  The Company is not, and has never been, an
issuer identified in Rule 144(i)(1).
 
 
30

--------------------------------------------------------------------------------

 
 
(nn)         Acknowledgement Regarding Purchaser’s Trading Activity.  Subject to
the Purchaser’s representations in Section 3.2(h), the Company acknowledges and
agrees that (i) that the Purchaser has not been asked to agree, nor has the
Purchaser agreed, to desist from purchasing or selling, long and/or short,
securities of the Company, or “derivative” securities based on securities issued
by the Company or to hold the Securities for any specified term; and (ii) that
the Purchaser shall not be deemed to have any affiliation with or control over
any arm’s length counter-party in any “derivative” transaction.  The Company
further understands and acknowledges that (a) the Purchaser may engage in
hedging activities at various times during the period that the Securities are
outstanding, including, without limitation, during the periods that the value of
the Underlying Shares deliverable with respect to Securities are being
determined and (b) such hedging activities (if any) could reduce the value of
the existing stockholders’ equity interests in the Company at and after the time
that the hedging activities are being conducted.  The Company acknowledges that
such aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents.
 
(oo)         Manipulation of Price.  The Company has not, and no one acting on
its or any of its officers’ or Affiliates’ behalf has, (i) taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Securities, (ii) sold, bid for, purchased, or, paid any
compensation for soliciting purchases of, any of the Securities or (iii) paid or
agreed to pay to any Person any compensation for soliciting another to purchase
any other securities of the Company.
 
(pp)         OFAC.  Neither the Company, any Subsidiary nor any director,
officer, agent, employee, Affiliate or Person acting on behalf of the Company or
any Subsidiary is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S.  Treasury Department (“OFAC”); and
the Company will not directly or indirectly use the proceeds of the sale of the
Securities, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other Person or entity, towards any sales
or operations in any country sanctioned by OFAC or for the purpose of financing
the activities of any Person currently subject to any U.S. sanctions
administered by OFAC.
 
(qq)         Money Laundering Laws.  The operations of each of the Company and
any Subsidiary are and have been conducted at all times in compliance with the
money laundering statutes of applicable jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any applicable Governmental Authority (collectively,
the “Money Laundering Laws”) and no action, suit or proceeding by or before any
court or Governmental Authority or any arbitrator involving the Company and/or
any Subsidiary with respect to the Money Laundering Laws is pending or
threatened.
 
(rr)           PFIC.  Neither the Company nor any Subsidiary is or intends to
become a “passive foreign investment company” within the meaning of Section 1297
of the U.S. Internal Revenue Code of 1986, as amended.
 
(ss)         U.S. Real Property Holding Corporation.  The Company is not, has
never been, and so long as any Securities remain outstanding, shall not become,
a U.S. real property holding corporation within the meaning of Section 897 of
the Internal Revenue Code of 1986, as amended, and the Company shall so certify
upon the Purchaser’s request.
 
 
31

--------------------------------------------------------------------------------

 
 
(tt)           Projections.  Prior to the Closing, the Company shall have
furnished to the Purchaser (A) projected quarterly balance sheets, income
statements and statements of cash flows of the Company and its Subsidiaries for
each quarter during the period from January 1, 2014 through December 31, 2014,
and (B) projected annual balance sheets, income statements and statements of
cash flows of the Company and its Subsidiaries for the fiscal year ending
December 31, 2014.  Such projections shall, at the time furnished to the
Purchaser, (i) be believed by the Company to be reasonable, (ii) prepared on a
reasonable basis and in good faith by the Company and (iii) be based on
assumptions believed by the Company to be reasonable at the time made and upon
the best information then reasonably available to the Company, and the Company
shall not be aware of any facts or information that would lead it to believe
that such projections, at the time furnished to the Purchaser, are incorrect or
misleading in any material respect.
 
(uu)         Off Balance Sheet Arrangements.  There is no transaction,
arrangement, or other relationship between the Company (or any Subsidiary) and
an unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its Exchange Act filings and is not so disclosed or
that otherwise would be reasonably likely to have a Material Adverse Effect.
 
(vv)         Eligibility for Registration.  The Company is eligible to register
the Underlying Shares for resale by the Purchaser using Form S-3 promulgated
under the Securities Act.
 
(ww)        No Additional Agreements.  The Company does not have any agreement
or understanding with the Purchaser with respect to the transactions
contemplated by the Transaction Documents other than as specified in the
Transaction Documents.
 
3.2           Representations and Warranties of the Purchaser.  The Purchaser
hereby, as to itself only, represents and warrants to the Company as follows:
 
(a)           Organization; Authority.  The Purchaser is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate, limited liability
company or partnership power and authority to enter into and to consummate the
transactions contemplated by the Transaction Documents and otherwise to carry
out its obligations hereunder and thereunder.  The execution, delivery and
performance by the Purchaser of the Transaction Documents to which it is a party
have been duly authorized by all necessary corporate or, if the Purchaser is not
a corporation, such partnership, limited liability company or other applicable
like action, on the part of the Purchaser.  Each of the Transaction Documents to
which the Purchaser is a party has been duly executed by the Purchaser and, when
delivered by the Purchaser in accordance with terms hereof, will constitute the
valid and legally binding obligation of the Purchaser, enforceable against it in
accordance with its terms.
 
 
32

--------------------------------------------------------------------------------

 
 
(b)           Investment Intent.  The Purchaser is acquiring the Securities as
principal for its own account for investment purposes and not with a view to
distributing or reselling such Securities or any part thereof in violation of
applicable securities laws, without prejudice, however, to the Purchaser’s right
at all times to sell or otherwise dispose of all or any part of such Securities
in compliance with applicable federal and state securities laws.  Nothing
contained herein shall be deemed a representation or warranty by the Purchaser
to hold the Securities for any period of time.  The Purchaser understands that
the Securities have not been registered under the Securities Act, and therefore
the Securities may not be sold, assigned or transferred unless pursuant to
(i) an effective registration statement under the Securities Act with respect
thereto or (ii) an available exemption from the registration requirements of the
Securities Act.
 
(c)           Purchaser Status.  At the time the Purchaser was offered the
Securities, it was, and at the date hereof it is, an “accredited investor” as
defined in Rule 501(a) under the Securities Act.  The Purchaser is not a
registered broker-dealer under Section 15 of the Exchange Act.
 
(d)           Experience of the Purchaser.  The Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment.  The Purchaser is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.
 
(e)           General Solicitation.  The Purchaser is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.
 
(f)           Access to Data.  The Purchaser has received and reviewed
information about the Company and has had an opportunity to discuss the
Company’s business, management and financial affairs with its management and to
review the Company’s facilities.  The foregoing, however, does not limit or
modify the representations and warranties made by the Company in this Agreement
or any other provision in this Agreement or the right of the Purchaser to rely
thereon.
 
(g)           Manipulation of Price.  During the 12-month period immediately
preceding the Closing Date, the Purchaser has not, and to its knowledge no one
acting on its or any of its officers’ or Affiliates’ behalf has, (i) taken,
directly or indirectly, any action designed to cause or to result in the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of any of the Securities, (ii) sold, bid for,
purchased, or, paid any compensation for soliciting purchases of, any of the
Securities or (iii) paid or agreed to pay to any Person any compensation for
soliciting another to purchase any other securities of the Company.
 
(h)           Certain Trading Activities.  The Purchaser has not, directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with the Purchaser which (i) had knowledge of the transactions
contemplated hereby, (ii) has or shares discretion relating to the Purchaser’s
investments and trading or information concerning the Purchaser’s investments or
(iii) is subject to the Purchaser’s review or input concerning the Person’s
investments or trading, engaged in any sale or purchase in the securities of the
Company (including, without limitation, any Short Sales involving the Company’s
securities) since the time that the Purchaser was first contacted by the Company
regarding the investment in the Company contemplated herein through the date
hereof.  “Short Sales” include, without limitation, all “short sales” as defined
in Rule 200 promulgated under Regulation SHO under the Exchange Act and all
types of direct and indirect stock pledges, forward sale contracts, options,
puts, calls, swaps and similar arrangements (including on a total return basis),
and sales and other transactions through non-U.S. broker dealers or foreign
regulated brokers (but shall not be deemed to include the location and/or
reservation of borrowable Common Stock).
 
 
33

--------------------------------------------------------------------------------

 
 
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
 
4.1           Legends.
 
(a)           Certificates evidencing the Preferred Stock and, when issued, the
Underlying Shares shall bear any legend as required by the “blue sky” laws of
any state and a restrictive legend in substantially the following form, until
such time as they may be resold without restriction as to current public
information, manner of sale or volume limitations under applicable securities
laws or as otherwise provided in Section 4.1(c):
 
THESE SECURITIES [AND THE SECURITIES ISSUABLE UPON CONVERSION HEREOF] HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR APPLICABLE STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED
FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OR (B) AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY OR (II) UNLESS SOLD PURSUANT TO RULE 144
UNDER SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.
 
(b)           The Company acknowledges and agrees that the Purchaser may from
time to time pledge, and/or grant a security interest in, some or all of the
legended Securities in connection with applicable securities laws, pursuant to a
bona fide margin agreement in compliance with a bona fide margin loan.  Such a
pledge would not be subject to approval or consent of the Company and no legal
opinion of legal counsel to the pledgee, secured party or pledgor shall be
required in connection with the pledge, but such legal opinion shall be required
in connection with a subsequent transfer or foreclosure following default by the
Purchaser’s transferee of the pledge.  No notice shall be required of such
pledge, but the Purchaser’s transferee shall promptly notify the Company of any
such subsequent transfer or foreclosure.  The Purchaser acknowledges that the
Company shall not be responsible for any pledges relating to, or the grant of
any security interest in, any of the Securities or for any agreement,
understanding or arrangement between the Purchaser and its pledgee or secured
party.  At the Purchaser’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Securities may
reasonably request in connection with a pledge or transfer of the Securities,
including the preparation and filing of any required prospectus supplement under
Rule 424(b)(3) of the Securities Act or other applicable provision of the
Securities Act to appropriately amend the list of selling stockholders
thereunder.
 
 
34

--------------------------------------------------------------------------------

 
 
(c)           The legend set forth in Section 4.1(a) above shall be removed and
the Company shall issue one or more certificates without such legend or any
other legend to the holder of the applicable Preferred Stock or Underlying
Shares upon which it is stamped or issue to such holder by electronic delivery
at the applicable balance account at the Depository Trust Company (“DTC”), if
(i) such Preferred Stock or Underlying Shares are registered for resale under
the Securities Act (provided that the Purchaser agrees to only sell such
Preferred Stock or Underlying Shares when, and as permitted, by the effective
registration statement permitting such resale), (ii) such Preferred Stock or
Underlying Shares are sold or transferred pursuant to Rule 144 (if the
transferor is not an Affiliate of the Company), or (iii) such Preferred Stock or
Underlying Shares are eligible for under the Securities Act without regard to
current public information, manner of sale or volume limitations.  Any fees
(with respect to the Company’s transfer agent, Company Counsel or otherwise)
associated with the removal of such legend shall be borne by the
Company.  Following the Effective Date, or at such earlier time as a legend is
no longer required for certain Preferred Stock or Underlying Shares, the Company
will no later than three (3) Trading Days following the delivery by the
Purchaser to the Company or its transfer agent (with notice to the Company) of a
legended certificate representing such Preferred Stock or Underlying Shares
(endorsed or with stock powers attached, signatures guaranteed, and otherwise in
form necessary to affect the reissuance and/or transfer) and an opinion of
counsel to the extent required by Section 4.1(b), deliver or cause to be
delivered to the Purchaser a certificate representing such Preferred Stock or
Underlying Shares, as the case may be, that is free from all restrictive and
other legends.  The Company may not make any notation on its records or give
instructions to its transfer agent that enlarge the restrictions on transfer set
forth in this Section 4.1.  Certificates for Preferred Stock or Underlying
Shares subject to legend removal hereunder may be transmitted by the Company’s
transfer agent to the Purchaser by crediting the account of the Purchaser’s
prime broker with DTC.
 
(d)           The Company represents and warrants that it shall not issue any
instruction to its transfer agent in connection with this Agreement, without the
prior written consent of Hale Capital, and that the Preferred Stock and
Underlying Shares shall otherwise be freely transferable on the books and
records of the Company as and to the extent provided in this Agreement and the
other Transaction Documents and applicable law.  The Company acknowledges that a
breach by it of its obligations under this Section 4.1(d) will cause irreparable
harm to the Purchaser.  Accordingly, the Company acknowledges that the remedy at
law for a breach of its obligations under this Section 4.1(d) will be inadequate
and agrees, in the event of a breach or threatened breach by the Company of the
provisions of this Section 4.1(d), that the Purchaser shall be entitled, in
addition to all other available remedies, to an order and/or injunction
restraining any breach and requiring immediate issuance and transfer, without
the necessity of showing economic loss and without any bond or other security
being required.
 
 
35

--------------------------------------------------------------------------------

 
 
(e)           If the Company shall fail for any reason or for no reason to issue
to the Purchaser unlegended certificates within three (3) Business Days of
receipt of all documents necessary for the removal of the legend set forth above
(the “Deadline Date”), then, if on or after the Business Day immediately
following such three (3) Business Day period, the Purchaser purchases (in an
open market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the holder of shares of Common Stock that the
Purchaser anticipated receiving from the Company without any restrictive legend
(a “Buy-In”), then the Company shall, at the election of the Purchaser in the
Purchaser’s sole discretion, either (i) pay cash to the Purchaser in an amount
equal to the Purchaser’s total purchase price (including brokerage commissions,
if any) for the Underlying Shares so purchased (the “Buy-In Price”), at which
point the Company’s obligation to deliver such certificate (and to issue such
shares of Common Stock) shall terminate with respect to the subject Underlying
Shares, or (ii) promptly honor its obligation to deliver to the Purchaser a
certificate or certificates representing such Underlying Shares and pay cash to
the Purchaser in an amount equal to the excess (if any) of the Buy-In Price over
the product of (a) such number of Underlying Shares, multiplied by (b) the
Closing Bid Price on the Deadline Date.
 
4.2           Dilution.  The Company acknowledges that the issuance of the
Securities (including the Underlying Shares) will result in dilution of the
outstanding shares of Common Stock, which dilution may be substantial under
certain market conditions.  The Company further acknowledges that its
obligations under the Transaction Documents, including without limitation its
obligation to issue the Securities (including the Underlying Shares) pursuant to
the Transaction Documents, are unconditional and absolute and not subject to any
right of set off, counterclaim, delay or reduction, regardless of the effect of
any such dilution or any claim that the Company may have against the Purchaser.
 
4.3           Furnishing of Information.  As long as the Purchaser owns any
Securities, the Company covenants to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act and the Company shall not terminate its status as an issuer
required to file reports under the Exchange Act even if the Exchange Act or the
rules and regulations thereunder would no longer require or otherwise permit
such termination, and the Company shall use its best efforts to maintain its
eligibility to register the Underlying Shares for resale by the Purchaser on
Form S-3.  Upon the request of the Purchaser, the Company shall deliver to the
Purchaser a written certification of a duly authorized officer as to whether it
has complied with the preceding sentence.  As long as the Purchaser owns
Securities, it will prepare and furnish to the Purchaser and make publicly
available in accordance with paragraph (c) of Rule 144 such information as is
required for the Purchaser to sell the Securities under Rule 144.  The Company
further covenants that it will take such further action as any holder of
Securities may reasonably request to satisfy the provisions of Rule 144
applicable to the issuer of securities relating to transactions for the sale of
securities pursuant to Rule 144.
 
 
36

--------------------------------------------------------------------------------

 
 
4.4           Integration.  The Company shall not, and shall use its
commercially reasonable best efforts to ensure that no Affiliate of the Company
shall, sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any security (as defined in Section 2 of the Securities Act) that
would be integrated with the offer or sale of the Securities in a manner that
would require the registration under the Securities Act of the sale of the
Securities to the Purchaser or that would be integrated with the offer or sale
of the Securities for purposes of the rules and regulations of any Trading
Market.
 
4.5           Reservation and Listing of Securities.
 
(a)           The Company shall at all times take all action necessary to at all
times have authorized and reserved (i) solely for the purpose of providing for
the conversion of all of the outstanding Preferred Stock, such number of shares
of Common Stock as shall from time to time equal to the number of shares
sufficient to permit the conversion, in full, of all of the outstanding
Preferred Stock in accordance with the terms of the Certificate of Designations
but without regard to any conversion limitations contained therein and (ii)
solely for the purpose of providing for the issuance of such other Underlying
Shares as may be issuable pursuant to the Transaction Documents, such number of
shares of Common Stock as shall from time to time be issuable under, and in
accordance with the terms of, the Transaction Documents.
 
(b)           The Company shall, as applicable, (i) prepare and timely file with
each Trading Market an additional shares listing application covering all of the
shares of Common Stock issued or issuable under the Transaction Documents,
(ii) use commercially reasonable best efforts to cause such shares of Common
Stock to be approved for listing on each Trading Market as soon as practicable
thereafter, (iii) provide to the Purchaser evidence of such listing, and
(iv) use commercially reasonable best efforts to maintain the listing of such
Common Stock on each such Trading Market or another Eligible Market.
 
4.6           Subsequent Placements.
 
(a)           Without limiting any other rights of Hale Capital under the
Transaction Documents, from the date hereof until the Effective Date, the
Company will not, directly or indirectly, effect any Subsequent Placement
without the prior written consent of Hale Capital.
 
(b)           For so long as an aggregate of not less than fifteen percent (15%)
of the Preferred Shares purchased on the Closing Date remains outstanding, the
Company will not, directly or indirectly, effect any Subsequent Placement during
the one year period immediately following the Closing Date without having first
complied with this Section 4.6.
 
(i)           The Company shall deliver to the Purchaser (or, if there has been
a partial assignment of the Preferred Shares by the Purchaser in accordance with
this Agreement, each Purchaser) a written notice (the “Offer”) of any proposed
or intended issuance or sale or exchange of the securities being offered (the
“Offered Securities”) in any Subsequent Placement, which Offer shall
(w) identify and describe the Offered Securities, (x) describe the price and
other terms upon which they are to be issued, sold or exchanged, and the number
or amount of the Offered Securities to be issued, sold or exchanged,
(y) identify the Persons or entities to which or with which the Offered
Securities are to be offered, issued, sold or exchanged and (z) offer to issue
and sell to or exchange with the Purchaser (or, if there has been a partial
assignment of the Preferred Shares by the Purchaser in accordance with this
Agreement, each Purchaser) (A) the Purchaser’s Participation Percentage of the
Offered Securities (the “Basic Amount”), and (B) to the extent there has been a
partial assignment of the Preferred Shares by the Purchaser in accordance with
this Agreement, with respect to each Purchaser that elects to purchase its Basic
Amount, any additional portion of the Offered Securities attributable to the
Basic Amounts of other Purchasers as such Purchaser shall indicate it will
purchase or acquire should the other Purchasers subscribe for less than their
Basic Amounts (the “Undersubscription Amount”).   
        
 
37

--------------------------------------------------------------------------------

 
 
(ii)         To accept an Offer, in whole or in part, a Purchaser (which shall
include any transferee of the Preferred Shares in accordance with this
Agreement) must deliver a written notice to the Company prior to the end of the
ten (10) Trading Day period after the Offer, setting forth the portion of the
Purchaser’s Basic Amount that such Purchaser elects to purchase and, if such
Purchaser shall elect to purchase all of its Basic Amount, the Undersubscription
Amount, if any, that such Purchaser elects to purchase (in either case, the
“Notice of Acceptance”).  If the Basic Amounts subscribed for by all Purchasers
are less than the total of all of the Basic Amounts, then each Purchaser who has
set forth an Undersubscription Amount in its Notice of Acceptance shall be
entitled to purchase, in addition to the Basic Amounts subscribed for, the
Undersubscription Amount it has subscribed for (but in no event shall all such
Undersubscription Amounts exceeds the total Basic Amounts of the Purchasers);
provided, however, that if the Undersubscription Amounts subscribed for exceed
the difference between the total of all the Basic Amounts and the Basic Amounts
subscribed for (the “Available Undersubscription Amount”), each Purchaser who
has subscribed for any Undersubscription Amount shall be entitled to purchase
only that portion of the Available Undersubscription Amount as the Basic Amount
of such Purchaser bears to the total Basic Amounts of all Purchasers that have
subscribed for Undersubscription Amounts, subject to rounding by the Company’s
Board of Directors to the extent it deems reasonably necessary.
 
(iii)        The Company shall have thirty five (35) Trading Days from the
expiration of the period set forth in Section 4.6(b)(ii) above to issue, sell or
exchange all or any part of such Offered Securities as to (y) which a Notice of
Acceptance has not been given by the Purchaser(s) and (z) the portion of the
Offered Securities that exceed the Basic Amounts of the Purchaser(s) (clauses
(y) and (z) are collectively referred to as, the “Third Party Offered
Securities”), but only to the offerees described in the Offer and only upon
terms and conditions (including, without limitation, unit prices and interest
rates) that are not more favorable to the acquiring Person or Persons or less
favorable to the Company than those set forth in the Offer.
 
(iv)        In the event the Company shall propose to sell less than all of the
Third Party Offered Securities (any such sale to be in the manner and on the
terms specified in Section 4.6(b)(iii) above), then the Purchaser (or, if there
has been a partial assignment of the Preferred Shares by the Purchaser in
accordance with this Agreement, each Purchaser) may, at its sole option and in
its sole discretion, reduce the number or amount of the Offered Securities
specified in its Notice of Acceptance to an amount that shall be not less than
the number or amount of the Offered Securities that the Purchaser elected to
purchase pursuant to Section 4.6(b)(ii) above multiplied by a fraction, (i) the
numerator of which shall be the number or amount of Offered Securities the
Company actually proposes to issue, sell or exchange (including Offered
Securities to be issued or sold to the Purchaser(s) pursuant to
Section 4.6(b)(ii) above prior to such reduction) and (ii) the denominator of
which shall be the original amount of the Offered Securities.  In the event that
the Purchaser so elects to reduce the number or amount of Offered Securities
specified in its Notice of Acceptance, the Company may not issue, sell or
exchange more than the reduced number or amount of the Offered Securities unless
and until such securities have again been offered to the Purchaser(s) in
accordance with Section 4.6(b)(i) above.
 
 
38

--------------------------------------------------------------------------------

 
 
(v)         Upon the closing of the issuance, sale or exchange of all or less
than all of the Third Party Offered Securities, the Purchaser shall acquire from
the Company, and the Company shall issue to the Purchaser, the number or amount
of Offered Securities specified in the Notice of Acceptance, as reduced pursuant
to Section 4.6(b)(iv) above if the Purchaser has so elected, upon the terms and
conditions specified in the Offer.  The purchase by the Purchaser of any Offered
Securities is subject in all cases to the preparation, execution and delivery by
the Company and the Purchaser of a purchase agreement relating to such Offered
Securities reasonably satisfactory in form and substance to the Company, the
Purchaser and their respective counsel.
 
(vi)        Any Offered Securities not acquired by the Purchaser or other
Persons in accordance with Section 4.6(b)(iii) above may not be issued, sold or
exchanged until they are again offered to the Purchaser under the procedures
specified in this Agreement.
 
(c)           If at any time while any of the Preferred Stock is outstanding,
the Company proposes to directly or indirectly effect a Subsequent Placement, to
the extent permitted by, and in accordance with, the Transaction Documents, that
will yield net proceeds to the Company and/or its Subsidiaries in excess of Five
Million Dollars ($5,000,000) (the amount of such net proceeds in excess of Five
Million Dollars ($5,000,000), the “Excess Subsequent Placement Proceeds”), then
the Company shall offer to, upon the consummation of such Subsequent Placement,
repurchase an amount of the Preferred Stock held by the Purchaser, and the
Purchaser shall have the right, but not the obligation, to elect to have its
Preferred Stock repurchased, in such maximum amounts with respect to the
Purchaser as elected by the Purchaser, in its sole discretion, for an aggregate
price (as determined below) equal to the lesser of (i) the aggregate amount of
the Excess Subsequent Placement Proceeds, and (ii) the aggregate amount required
to repurchase all of the Preferred Stock elected to be repurchased by the
Purchaser pursuant to this Section 4.6(c).  All Preferred Stock elected to be
repurchased under this Section 4.6(c) by the Purchaser shall be repurchased at a
per share price equal to the greater of (A) one hundred percent (100%) of the
then current Stated Value (as defined in the Certificate of Designations) of
such share of Preferred Stock purchased plus one hundred percent (100%) of all
accrued but unpaid cash dividends on such share of Preferred Stock (including
any dividends that the Company has elected to accrue in accordance with the
Certificate of Designations and any dividends accrued thereon) and (B) the
product of (1) that number of shares of Common Stock into which such share of
Series A Preferred Stock is then convertible, multiplied by (2) the greater of
(I) the Closing Bid Price on the date of consummation of such Subsequent
Placement and (II) the Closing Bid price on the date of public announcement of
such Subsequent Placement.  To the extent the Excess Subsequent Placement
Proceeds are not sufficient to repurchase all of the Preferred Stock elected to
be repurchased by the Purchaser and any Person that hereafter becomes a
Purchaser as a result of an assignment of any of the Preferred Shares by Hale
Capital in accordance with the terms of this Agreement, then any such repurchase
shall be done on a pro rata basis based on each Purchaser’s pro rata portion of
the Preferred Stock elected to be repurchased by the Purchasers.
 
 
39

--------------------------------------------------------------------------------

 
 
(d)           The restrictions contained in this Section 4.6 shall not apply to
issuances of Excluded Stock.
 
(e)           For the avoidance of doubt, this Section 4.6 does not eliminate,
alleviate, modify or negate the requirement in Section 4.10(b)(iv)(A) that the
Company obtain the prior written consent of the holders of a majority of the
outstanding Preferred Stock for any Prohibited Issuance.
 
4.7           Conversion Procedures.  The form of Conversion Notice included in
the Certificate of Designations sets forth the totality of the procedures
required by the Purchaser in order for the Purchaser to voluntarily convert the
Preferred Stock into Common Stock.  No other information or instructions shall
be necessary to enable the Purchaser to convert the Preferred Stock into Common
Stock.  The Company shall honor all conversions of the Preferred Stock and shall
deliver all Underlying Shares issuable upon conversion thereof, in each case in
accordance with the terms and conditions set forth in the Transaction Documents.
 
4.8           Securities Laws Disclosure; Publicity.  Within four (4) Business
Days of the Closing Date, the Company shall file a Current Report on Form 8-K
with the Commission (the “8-K Filing”) describing the material terms of the
transactions contemplated by the Transaction Documents and including as exhibits
to such Current Report on Form 8-K this Agreement and the form of the
Certificate of Designations, in the form required by the Exchange
Act.  Thereafter, the Company shall timely file any filings and notices required
by the Commission or applicable law with respect to the transactions
contemplated hereby and provide copies thereof to the Purchaser promptly after
filing.  The Company shall, at least one (1) Trading Day prior to the filing or
dissemination of any disclosure required by this paragraph, provide a copy
thereof to the Purchaser for its review.  The Company and the Purchaser shall
consult with each other in issuing any press releases or otherwise making public
statements or filings and other communications with the Commission or any
regulatory agency or Trading Market with respect to the transactions
contemplated hereby, and neither party shall issue any such press release or
otherwise make any such public statement, filing or other communication without
the prior consent of the other, except if such disclosure is required by law, in
which case the disclosing party shall promptly provide the other party with
prior notice of such public statement, filing or other
communication.  Notwithstanding the foregoing, the Company shall not publicly
disclose the name of the Purchaser, or include the name of the Purchaser in any
filing with the Commission or any regulatory agency or Trading Market (other
than the Registration Statement, the 8-K Filing and any exhibits to filings made
in respect of this transaction in accordance with periodic filing requirements
under the Exchange Act and any application to list additional shares filed with
the Trading Market), without the prior written consent of the Purchaser, except
to the extent such disclosure (but not any disclosure as to the controlling
Persons thereof) is required by law, Trading Market regulations or the
Commission, in which case the Company shall provide the Purchaser with prior
notice of such disclosure.  If at any time the Purchaser does not have a
designee or observer on the Company’s Board of Directors and the Purchaser has
notified the Company that it does not wish to receive any material nonpublic
information, the Company shall not, and shall cause each of its Subsidiaries and
its and each of their respective officers, directors, employees and agents not
to, provide the Purchaser with any material nonpublic information regarding the
Company or any of its Subsidiaries without the express written consent of the
Purchaser.  In the event of a breach of the foregoing covenant by the Company,
any of its Subsidiaries, or any of its or their respective officers, directors,
employees and agents, in addition to any other remedy provided herein or in the
Transaction Documents, the Purchaser shall have the right to require the Company
to make a public disclosure, in the form of a press release, public
advertisement or otherwise, of such material nonpublic information.  The
Purchaser shall not have any liability to the Company, its Subsidiaries, or any
of its or their respective officers, directors, employees, stockholders or
agents for any such disclosure.  In addition, if at any other time, the
Purchaser so requests, the Company will confirm to the Purchaser in writing that
the Company does not believe that the Purchaser, or any employee, officer,
director, agent or representative of the Purchaser, has been provided any
material non-public information relating to the Company by the Company or any
Subsidiary, or any of their respective employees, officers, directors, agents or
representatives.  In the event that the Company is unable to make such
confirmation, or the Purchaser otherwise requests, the Company will make public
disclosure of any information in the possession of the Purchaser which the
Company or the Purchaser believes might constitute material non-public
information relating to the Company.  The Purchaser shall not have any liability
to the Company, its Subsidiaries, or any of its or their respective officers,
directors, employees, stockholders or agents for any such disclosure.  Subject
to the foregoing, neither the Company nor the Purchaser shall issue any press
releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, that the Company shall be entitled,
without the prior approval of the Purchaser, to make any press release or other
public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith and (ii) as is
required by applicable law and regulations (provided that in the case of clause
(i) the Purchaser shall be consulted by the Company in connection with any such
press release or other public disclosure prior to its release).  Each press
release disseminated by the Company during the twelve (12) months prior to the
Closing Date did not at the time of release contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.
 
 
40

--------------------------------------------------------------------------------

 
 
4.9           Use of Proceeds.  The Company shall use the proceeds from the sale
of the Securities hereunder (i) for general working capital purposes and (ii) to
pay certain expenses incurred in connection with the Transaction Documents and
the transactions contemplated thereby, including the expenses and fees due and
payable to Hale Capital as set forth in Sections 7.1 and 7.2 of this Agreement.
 
4.10           Covenants.
 
(a)           For so long as at least fifteen (15%) of the Preferred Shares
remain outstanding, the Company shall:
 
(i)           (A) do or cause to be done all things necessary to preserve and
keep in full force and effect its corporate existence and its rights and
franchises; (B) continue to conduct its business substantially as now conducted
or as otherwise currently contemplated and permitted under this Agreement; and
(C) at all times maintain, preserve and protect in all material respects all of
its assets and properties used or useful in the conduct of its business;
 
(ii)           keep adequate books and records with respect to its business
activities in which proper entries, reflecting all bona fide financial
transactions, are made in accordance with GAAP;
 
(iii)           [reserved]
 
(iv)           comply in all material respects with (i) the applicable laws and
regulations wherever its business is conducted, (ii) the provisions of (A) its
Certificate of Incorporation (excluding the Certificate of Designations) and
Bylaws and (B) the Certificate of Designations, (iii) all Material Contracts,
and (iv) all material decrees, orders, and judgments (including the Deferred
Prosecution Agreement with the United States Attorney’s Office for the Eastern
District of New York entered into on June 27, 2012);
 
(v)           promptly notify the Purchaser in writing of the occurrence of any
Breach Event;
 
(vi)            give notice to Hale Capital in writing within three (3) Business
Days of becoming aware of any litigation or Proceedings threatened in writing
against the Company or any of its Subsidiaries or any pending litigation and
Proceedings affecting the Company or any of its Subsidiaries or to which any of
them is or becomes a party involving a claim against any of them that could
reasonably be expected to result in a Material Adverse Effect, stating the
nature and status of such litigation or Proceedings; and
 
(vii)           (a) as soon as practicable, but in any event no later than the
time prescribed by the Commission (and, if not subject to the periodic reporting
requirements of the Exchange Act, no later than the ninetieth (90th) day after
the end of each fiscal year of the Company), deliver to Hale Capital a balance
sheet as of the end of such fiscal year and an income statement and statement of
cash flow for such fiscal year, audited and certified by the Company’s
nationally recognized independent public accountants; (b) as soon as
practicable, but in any event no later than the time prescribed by the
Commission (and, if not subject to the periodic reporting requirements of the
Exchange Act, no later than the forty-fifth (45th) day after the end of each
fiscal quarter of the Company), deliver to Hale Capital an unaudited balance
sheet, income statement and statement of cash flows for such fiscal quarter, all
prepared in accordance with GAAP (except that such financial statements may (i)
be subject to normal year-end audit adjustments and (ii) not contain all notes
thereto that may be required in accordance with GAAP); and (c) at such time as
the Company starts preparing internally generated monthly financial statements,
deliver to Hale Capital, as soon as practicable following the end of each month
(but in any event within thirty (30) days following the end of each month), an
unaudited balance sheet, income statement and statement of cash flows for such
month, all prepared in accordance with GAAP (except that such financial
statements may (i) be subject to normal year-end audit adjustments and (ii) not
contain all notes thereto that may be required in accordance with GAAP).
 
 
41

--------------------------------------------------------------------------------

 
 
(b)           For so long as at least fifteen (15%) of the Preferred Shares
remain outstanding, the Company shall not, directly or indirectly, and including
in each case with respect to any Significant Subsidiary (as applicable), without
the affirmative vote of the holders owning a majority of the outstanding shares
of Preferred Stock:
 
(i)           by operation of law or otherwise, (A) amend or restate (x) the
Company’s Restated Certificate of Incorporation (excluding the Certificate of
Designations) or by-laws in a manner that adversely affects the voting powers,
preferences, rights or privileges of the Preferred Stock or (y) the Certificate
of Designations in any manner, (B) convert the Company into any other
organizational form, (C) liquidate, dissolve or wind up the Company or any
Significant Subsidiary or (D) merge with, consolidate with, acquire all or
substantially all of the assets or capital stock of, or otherwise combine with
or acquire or be acquired by, or sell all or substantially all of the assets or
capital stock to, any Person or any operating division of any Person, except for
(1) a Permitted Transaction or (2) any acquisition by the Company or any
Subsidiary of the stock or assets of another Person solely to the extent (x) the
sole consideration paid by the Company or any Subsidiary is cash in an amount
not to exceed ten percent (10%) of the Company’s outstanding tangible assets at
the time of such acquisition, (y) no Indebtedness is assumed by the Company or
any Subsidiary in connection therewith (other than Indebtedness that constitutes
Qualified Permitted Indebtedness, as defined in the Certificate of
Designations)           and (z) no member of the Company’s or any Subsidiary’s
Board of Directors (or other governing body) and no officer of the Company or
any Subsidiary nor any of their respective Affiliates or family members have a
financial interest in the entity being acquired (or whose assets are being
acquired) by the Company or any Subsidiary;
 
(ii)           sell, dispose of, license or transfer, directly or indirectly,
any capital stock of any Significant Subsidiary or any assets or property of the
Company or any Subsidiary with a value, individually or in the aggregate
(including all such sales, dispositions, licenses or transfers), equal to or
greater than ten percent (10%) of the Company’s outstanding tangible assets, or
that are otherwise material to the Company or its business (as determined, in
good faith, by a majority of the Company’s Board of Directors, which majority
must include the Series A Directors (as defined in the Certificate of
Designations)), other than any Permitted Transaction;
 
(iii)           undergo any Fundamental Transaction, other than a Permitted
Transaction;
 
(iv)           (A) effect or consummate any Prohibited Issuance, (B) issue any
additional shares of Preferred Stock, (C) reclassify any capital stock, or (D)
directly or indirectly, redeem, purchase or otherwise acquire any capital stock
or set aside any monies for such a redemption, purchase or other acquisition of
its capital stock; provided that the Company may (y) directly or indirectly,
redeem, purchase or otherwise acquire Securities if specifically permitted
pursuant to the Certificate of Designations or Section 4.6 and in all events in
accordance with the terms of the Certificate of Designations or Section 4.6, or
(z) repurchase Common Stock from employees of the Company upon their termination
of employment pursuant to written employment Contracts existing as of the
Closing Date and described in Schedule 3.1(g);
 
 
42

--------------------------------------------------------------------------------

 
 
(v)           set aside, declare or make any dividend payment or other
distribution of assets, properties, cash, rights, obligations or securities on
account of any shares or other interests in the Company, other than
distributions (A) or dividend payments in respect of the Preferred Shares in
accordance with the terms of the Certificate of Designations, (B) to directly or
indirectly redeem, purchase or otherwise acquire Securities if specifically
permitted pursuant to the Certificate of Designations or Section 4.6 and in all
events in accordance with the terms of the Certificate of Designations or
Section 4.6, (C) of Common Stock as a dividend on the Common Stock, to the
extent specifically permitted by the Certificate of Designations, distributed
pro rata to the holders thereof, and (D) of assets to repurchase the capital
stock of former employees, officers, directors or consultants pursuant to any
plan, agreement or arrangement described in Schedule 3.1(g) in accordance with
its terms on the date hereof;
 
(vi)           accelerate any payments which are not currently due under any
maintenance, license or any other agreement or contract with any customer or
supplier, other than in the ordinary course of business and consistent with past
practice between the Company and the applicable customer or supplier;
 
(vii)           create, incur, assume or suffer to exist any Indebtedness of any
kind, other than (x) trade payables incurred in the ordinary course of business
consistent with past practice, (y) certain existing Indebtedness of the Company
as set forth on Schedule 3.1(cc) of the Agreement, and (z) non-convertible
Indebtedness from a standard commercial lender in an amount not to exceed, at
any time, eighty percent (80%) of the Corporation’s accounts receivable
(“Permitted Indebtedness”);
 
(viii)           increase or decrease, or authorize the increase or decrease, of
the number of members of the Company’s Board of Directors or any committee
thereof, other than pursuant to Section 10(c)(ii) of the Certificate of
Designations;
 
(ix)           approve or adopt any stock option plan or similar employee
incentive plan other than in accordance with Section 4.16;
 
(x)           waive, release, assign, settle or compromise any material rights,
claims or litigation in a manner disproportionately adverse to the interests of
the Purchaser;
 
(xi)           enter into any transaction with any Affiliates or any of its
equity holders, directors, officers, employees or their respective Affiliates,
except for: (i) transactions among the Company and its direct or indirect
wholly-owned Subsidiaries; (ii) transactions existing on the Closing Date and
described on Schedule 3.1(s) (however, any amendment to such transactions shall
require the consent of holders owning a majority of the Preferred Stock, unless
any such amendment is permitted by other clauses of this Section 4.10(b) at the
time of entry into such amendment); (iii) other transactions in the ordinary
course of business on terms as favorable as would be obtained by it on a
comparable arm’s-length transaction with an independent, unrelated third party
as determined in good faith by, and approved by, the non-interested members of
the Board of Directors (or equivalent governing body) of the Company (including
at least one of the Series A Directors); (iv) employment and severance
arrangements (including equity incentive plans and employee benefit plans and
arrangements, subject to Section 4.16) with the officers and employees of the
Company and its Subsidiaries in the ordinary course of business; and (v) payment
of customary fees and reasonable out of pocket costs to, and indemnities for the
benefit of, directors, officers and employees of the Company and its
Subsidiaries in the ordinary course of business to the extent attributable to
the ownership or operation of the Company and its Subsidiaries;
 
 
43

--------------------------------------------------------------------------------

 
 
(xii)           make any significant change in the nature of its business as
described in the Company’s most recent annual report filed on Form 10-K with the
Commission; or
 
(xiii)           enter into any agreement to do any of the foregoing or cause or
permit any Subsidiary of the Company directly or indirectly to take any actions
described in clauses (i) through (xii) above.
 
(c)           Within thirty (30) days following the Closing Date, the Company
shall, and shall cause its Subsidiaries to, qualify as a foreign corporation in
any jurisdiction in which it is not so qualified and presently pays sales tax.
 
4.11           No Impairment.  At all times after the date hereof, the Company
will not take or permit any action, or cause or permit any Subsidiary to take or
permit any action that impairs or adversely affects the rights of the Purchaser
under any Transaction Document.
 
4.12           Indemnification.  If the Purchaser or any of its Affiliates or
any officer, director, partner, controlling person, employee or agent of the
Purchaser or any of its Affiliates (a “Related Person”) becomes involved in any
capacity in any Proceeding brought by or against any Person in connection with
or as a result of the transactions contemplated by the Transaction Documents,
the Company will indemnify and hold harmless the Purchaser or Related Person for
its reasonable legal and other expenses (including the reasonable costs of any
investigation, preparation and travel) and for any Losses incurred in connection
therewith, as such expenses or Losses are incurred, excluding only Losses that
result directly from the Purchaser’s or Related Person’s gross negligence or
willful misconduct.  In addition, the Company shall indemnify and hold harmless
the Purchaser and Related Person from and against any and all Losses, as
incurred, arising out of or relating to any misrepresentation or breach by the
Company or any Subsidiary of any of the representations, warranties or covenants
made by the Company or any Subsidiary in this Agreement or any other Transaction
Document, or any allegation by a third party that, if true, would constitute
such a breach or misrepresentation.  The conduct of any Proceedings for which
indemnification is available under this paragraph shall be governed by
Section 6.4(c) below.  The indemnification obligations of the Company under this
paragraph shall be in addition to any liability that the Company or any
Subsidiary may otherwise have and shall be binding upon and inure to the benefit
of any successors, assigns, heirs and personal representatives of the Purchaser
and any such Related Persons.  If the Company or any Subsidiary breaches its
obligations under any Transaction Document, then, in addition to any other
liabilities the Company may have under any Transaction Document or applicable
law, the Company shall pay or reimburse the Purchaser on demand for all costs of
collection and enforcement (including reasonable attorneys fees and
expenses).  Without limiting the generality of the foregoing, the Company
specifically agrees to reimburse the Purchaser on demand for all costs of
enforcing the indemnification obligations in this paragraph.
 
 
44

--------------------------------------------------------------------------------

 
 
4.13           Shareholders Rights Plan.  No claim will be made or enforced by
the Company or any other Person that the Purchaser is an “Acquiring Person” or
any similar term under any stockholders rights plan or similar plan or
arrangement in effect or hereafter adopted by the Company, or that the Purchaser
could be deemed to trigger the provisions of any such plan or arrangement, by
virtue of receiving Securities under the Transaction Documents or under any
other agreement between the Company and the Purchaser.
 
4.14           Access.  In addition to any other rights provided by law or set
forth herein, from and after the date of this Agreement and for so long as Hale
Capital owns an aggregate of not less than fifteen percent (15%) of the
Preferred Shares purchased on the Closing Date, the Company shall, and shall
cause each of the Subsidiaries, to give Hale Capital and its representatives, at
the request of Hale Capital, access during reasonable business hours to (a) all
properties, assets, books, contracts, commitments, reports and records relating
to the Company and the Subsidiaries, and (b) the management, accountants,
lenders, customers and suppliers of the Company and the Subsidiaries; provided,
however, that the Company shall not be required to provide Hale Capital access
to any information or Persons if the Company reasonably determines that access
to such information or Persons (x) would adversely affect the attorney-client
privilege between the Company and its counsel and cannot be provided to Hale
Capital in a manner that would avoid the adverse affect on the attorney-client
privilege between the Company and its counsel, (y) would result in the
disclosure of trade secrets, material nonpublic information or other
confidential or proprietary information and cannot be provided to Hale Capital
in a manner that would avoid the disclosure of trade secrets, material nonpublic
information or other confidential or proprietary information, or (z) would
violate the requirements of any Governmental Authority, applicable law or
regulation with respect to the confidentiality of information or security
clearances and cannot be provided to Hale Capital in a manner that would not
violate any such requirements, law or regulation; provided further that the
Company shall be required to provide Hale Capital with access to the information
contemplated in clause (y) if Hale Capital signs a customary confidentiality
agreement with the Company with respect to such information.
 
4.15           Amendments to Transaction Documents.  Without the prior written
consent of Hale Capital, the Company shall not, and shall not permit any of its
Subsidiaries to, enter into or become or remain subject to any agreement or
instrument, except for the Transaction Documents, that would prohibit or require
the consent of any Person to any amendment, modification or supplement to any of
the Transaction Documents.
 
4.16           Management Equity Incentive Plan.  The Company shall seek to
amend its existing management equity incentive plan and/or adopt a new
management equity incentive plan, and the Purchaser shall support an amendment
to the Company’s existing management equity incentive plan and/or adoption of a
new management equity incentive plan, which, among other things, (i) provides
for a number of shares of Common Stock issuable thereunder in an amount (when
taken together with grants already issued or available for issuance under the
existing management incentive equity plan) equal to fifteen (15%) of the sum of
(I) the Common Stock of the Company outstanding immediately following the
Closing Date and (II) the Common Stock Equivalents outstanding immediately prior
to the Closing Date that have an exercise price or conversion price below the
Initial Conversion Price, (ii) provides for grants under the amended and/or new
management equity incentive plan that are priced equal to or greater than the
Conversion Price, (iii) sets aside thirty percent (30%) of the amended and/or
new management equity incentive plan for promotions, extraordinary performance
and new hires, (iv) provides for vesting that is tied to, among other things,
satisfaction of major value creation milestones determined by the compensation
committee of the Board of Directors of the Company and other terms and
conditions reasonably acceptable to Hale Capital, (v) provides that any
unallocated portion of the amended and/or new management equity incentive plan
shall be allocated to management upon a Fundamental Transaction (other than
pursuant to clauses (ii) of the definition thereof) and (vi) restricts the
transfer of any such management equity incentive grants under such amended
and/or new management equity incentive plan (including any shares of Common
Stock issuable upon exercise of any option grants) except in limited
circumstances, such as estate planning purposes.  The Company and its Board of
Directors and Hale Capital shall work together, in good faith, toward the
establishment of such amended and/or new management equity incentive plan
following the Closing, which amended and/or new management equity incentive plan
shall be reasonably acceptable to Hale Capital.
 
 
45

--------------------------------------------------------------------------------

 
 
4.17           No Solicitation or Negotiation.  The Company agrees that from and
after the date hereof until the earlier of the Closing Date or the termination
of this Agreement in accordance with Section 5.3 hereof, neither the Company nor
any of its Subsidiaries, Affiliates, officers, directors, representatives or
agents (including its financial advisors) will: (1) solicit, initiate, consider,
encourage or accept any other proposals or offers from any Person (i) relating
to any debt or equity financing for the Company or any Subsidiary or (ii)
relating to the acquisition or purchase of all or any portion of the capital
stock of the Company or assets of the Company (each of the events described in
clauses (i) and (ii) an “Alternative Transaction”), or (2) participate in any
discussions, conversations, negotiations or other communications regarding, or
furnish to any other Person any information with respect to, or otherwise
cooperate in any way, assist or participate in, facilitate or encourage any
effort or attempt by any other Person to seek to do any Alternative
Transaction.  The Company shall immediately cease and cause to be terminated all
existing discussions, conversations, negotiations and other communications with
any Persons conducted heretofore with respect to any of the foregoing.  The
Company shall notify Hale Capital promptly if any such proposal or offer, or any
inquiry or other contact with any Person with respect thereto, is made and
shall, in any such notice to Hale Capital, indicate in reasonable detail the
identity of the Person making such proposal, offer, inquiry or contact and the
terms and conditions of such proposal, offer, inquiry or other contact.
 
4.18           Financial Restructuring Plan.  The Company has prepared in good
faith and delivered to Hale Capital a restructuring and financial plan (the
“Restructuring Plan”) for each quarter for the fiscal year ending December 31,
2014.  The Restructuring Plan has been approved by the Company’s Board of
Directors.  The Restructuring Plan is the basis for the quarterly financial
targets for the fiscal year ending December 31, 2014 referred to in Section
10(a)(xiv) of the Certificate of Designations and which quarterly financial
targets for the fiscal year ending December 31, 2014 are memorialized in the
side letter between the Company and Hale Capital.
 
4.19           Further Assurances.  The parties to this Agreement agree to make,
execute and deliver all such additional and further acts, things, deeds and
instruments, as Hale Capital may reasonably require with respect to the Company,
and the Company may reasonably require with respect to the Purchaser, to
document and consummate the transactions contemplated hereby in a manner
consistent herewith and to vest completely in and insure the Purchaser or the
Company their respective rights under this Agreement and the other Transaction
Documents.
 
 
46

--------------------------------------------------------------------------------

 
 
4.20           Best Efforts.  Each party shall use its best efforts timely to
satisfy each of the covenants and the conditions to be satisfied by it as
provided in Section 6 of this Agreement.
 
4.21           Stockholder Approval.
 
(a)           To the extent required by the rules and regulations of the
Principal Market applicable to the Company, the Company shall use its
commercially reasonable best efforts to obtain, as soon as practicable, but in
any event no later than May 31, 2014, the approval of its stockholders to issue
any Underlying Shares and to otherwise perform its respective obligations under
the Transactions Documents, including approving (i) the issuance of in excess of
19.99% of the shares of Common Stock outstanding on the date of this Agreement
at a price, determined in accordance with the rules and regulations of the
Principal Market, that may be less than the greater of book or market value and
(ii) any potential change of control of the Company which may occur as a result
of the transactions contemplated by the Transaction Documents (the “Stockholder
Approval”).
 
(b)           In furtherance of the obligations of the Company under Section
4.21(a), (i) by the Closing, the Board of Directors of the Company shall adopt
proper resolutions authorizing the actions set forth in Section 4.21(a) above,
(ii) the Board of Directors of the Company shall recommend and the Company shall
otherwise use its commercially reasonable best efforts to promptly and duly
obtain Stockholder Approval, including, without limitation, by filing any
required proxy materials with the Principal Market and the Commission, by
delivering proxy materials to its stockholders in furtherance thereof as soon as
practicable thereafter, by soliciting proxies from its stockholders in
connection therewith in the same manner as all other management proposals in
such proxy statement and having all management-appointed proxy-holders vote
their proxies in favor of such proposals to carry out such resolutions and (iii)
within three Business Days of obtaining such Stockholder Approval, take all
actions necessary to effectuate the actions set forth in Section 4.21(a)
above.  If the Company does not obtain Stockholder Approval at the first meeting
(the “First Meeting”), the Company shall in addition to satisfying clauses (i),
(ii) and (iii) as contemplated above, call a special meeting of its stockholders
as soon as reasonably practicable but in no event later than ninety (90) days
following the First Meeting to seek Stockholder Approval until the date
Stockholder Approval is obtained.           
 
ARTICLE V.
CONDITIONS
 
5.1           Conditions Precedent to the Obligations of the Purchaser.  The
obligation of the Purchaser to acquire the Preferred Shares at the Closing is
subject to the satisfaction or waiver by the Purchaser, at or before the
Closing, of each of the following conditions:
 
 
47

--------------------------------------------------------------------------------

 
 
(a)           Representations and Warranties.  The representations and
warranties of the Company contained herein shall be true and correct in all
material respects (except to the extent such representations and warranties are
qualified as to materiality, in which case such representations and warranties
shall be true and correct in all respects) as of the date when made and as of
the Closing as though made on and as of such time;
 
(b)           Performance.  The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by it at or prior to the Closing;
 
(c)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or Governmental Authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents;
 
(d)           Adverse Changes.  Since the date of execution of this Agreement,
no event or series of events shall have occurred that, individually or in the
aggregate, resulted in a Material Adverse Effect;
 
(e)           No Suspensions of Trading in Common Stock; Listing.  Trading in
the Common Stock shall not have been suspended by the Commission or any Trading
Market (except for any suspensions of trading of not more than one Trading Day
solely to permit dissemination of material information regarding the Company) at
any time since the date of execution of this Agreement, and the Common Stock
shall have been at all times since such date listed for trading on an Eligible
Market;
 
(f)           Compliance with Deferred Prosecution Agreement.  The Company shall
be in full compliance with its Deferred Prosecution Agreement with the United
States Attorney’s Office;
 
(g)           Secretary of State Certificates.  The Purchaser shall have
received Certificates, as of a recent date, of the Secretary of State of
Delaware and each other jurisdiction where a Subsidiary is organized showing the
Company and each Subsidiary, as applicable, to be validly existing in their
respective jurisdictions of organization and in good standing;
 
(h)           [reserved]; and
 
(i)           Other Documents.  All other Transaction Documents, opinions,
certificates and other instruments and all proceedings in connection with the
transactions contemplated by this Agreement shall be reasonably satisfactory in
form and substance to the Purchaser.  The Purchaser shall have received copies
of all other documents, opinions, certificates and instruments required to be
delivered at the Closing pursuant to Section 2.3(a) hereof and all other
documents, opinions, certificates and instruments reasonably requested thereby,
with respect to the transactions contemplated by this Agreement and the other
Transaction Documents in form and substance satisfactory to the Purchaser.
 
 
48

--------------------------------------------------------------------------------

 
 
5.2           Conditions Precedent to the Obligations of the Company.  The
obligation of the Company to sell the Preferred Shares at the Closing is subject
to the satisfaction or waiver by the Company, at or before the Closing, of each
of the following conditions:
 
(a)           Representations and Warranties.  The representations and
warranties of the Purchaser contained herein shall be true and correct in all
material respects (except to the extent such representations and warranties are
qualified as to materiality, in which case such representations and warranties
shall be true and correct in all respects) as of the date when made and as of
the Closing as though made on and as of such date;
 
(b)           Performance.  The Purchaser shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Purchaser at or prior to the Closing; and
 
(c)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or Governmental Authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.
 
5.3           Termination of Obligations to Effect Closing; Effects.
 
(a)           The obligations of the Company, on the one hand, and the
Purchaser, on the other hand, to effect the Closing shall terminate as follows:
 
(i)           Upon the mutual written consent of the Company and the Purchaser;
 
(ii)           By the Company if any of the conditions set forth in Section 5.2
shall have become incapable of fulfillment, and shall not have been waived by
the Company;
 
(iii)           By the Purchaser if any of the conditions set forth in
Section 5.1 shall have become incapable of fulfillment, and shall not have been
waived by the Purchaser.  For the avoidance of doubt, the Purchaser can waive
any of the conditions to Closing set forth in Section 5.1; or
 
(iv)           By either the Company or the Purchaser if the Closing has not
occurred on or prior to September 30, 2013.
 
(b)           Nothing in this Section 5.3 shall be deemed to release any party
from any liability for any breach by such party of the terms and provisions of
this Agreement or the other Transaction Documents or to impair the right of any
party to compel specific performance by any other party of its obligations under
this Agreement or the other Transaction Documents.
 
 
49

--------------------------------------------------------------------------------

 
 
ARTICLE VI.
REGISTRATION RIGHTS
 
6.1           Shelf Registration.
 
(a)           As promptly as reasonably possible, and in any event on or prior
to the Filing Date, the Company shall prepare and file with the Commission a
“shelf” Registration Statement covering the resale of all Registrable Securities
for an offering to be made on a continuous basis pursuant to Rule 415.  If for
any reason the Commission does not permit all of the Registrable Securities to
be included in such Registration Statement, then the Company shall not be
obligated to include such Registrable Securities in such Registration Statement
but the Company shall prepare and file with the Commission a separate
Registration Statement with respect to any such Registrable Securities not
included with the initial Registration Statements, as promptly as reasonably
possible, but in no event later than the date which is thirty (30) days after
the date on which the Commission shall indicate as being the first date such
filing may be made.  The Registration Statement shall be on Form S-3 and shall
contain (except if otherwise directed by the Purchaser) the “Plan of
Distribution”, substantially as attached hereto as Exhibit D.  In the event Form
S-3 is not available for the registration of the resale of Registrable
Securities hereunder, the Company shall (i) register the resale of the
Registrable Securities on another appropriate form in accordance herewith as the
Purchaser may consent and (ii) attempt to register the Registrable Securities on
Form S-3 as soon as such form is available, provided that the Company shall
maintain the effectiveness of the Registration Statements then in effect until
such time as a Registration Statement on Form S-3 covering the Registrable
Securities has been declared effective by the Commission.
 
(b)           The Company shall use commercially reasonable best efforts to
cause the Registration Statement to be declared effective by the Commission as
promptly as reasonably possible after the filing thereof, but in any event prior
to the Required Effectiveness Date, and shall use commercially reasonable best
efforts to keep the Registration Statement continuously effective under the
Securities Act until the earlier of (i) the fifth anniversary of the Effective
Date, (ii) such time as all Registrable Securities covered by such Registration
Statement have been sold publicly or (iii) such time as all of the Registrable
Securities covered by such Registration Statement may be sold by the Purchaser
pursuant to Rule 144 without volume limitations and without the requirement that
there be adequate current public information with regards to the Company (the
“Effectiveness Period”).
 
(c)           The Company shall notify the Purchaser in writing as promptly as
reasonably possible (and in any event within one Business Day) after receiving
notification from the Commission that the Registration Statement has been
declared effective.
 
(d)           The Company shall not, prior to the Effective Date of the
Registration Statement, prepare and file with the Commission a registration
statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities.
 
(e)           If the Company issues to the Purchaser any Common Stock pursuant
to the Transaction Documents that is not included in the initial Registration
Statement, then the Company shall file an additional Registration Statement
covering such number of shares of Common Stock on or prior to the Filing Date
and shall use commercially reasonable best efforts to cause such additional
Registration Statement to become effective by the Commission by the Required
Effectiveness Date.
 
 
50

--------------------------------------------------------------------------------

 
 
6.2           Registration Procedures.  In connection with the Company’s
registration obligations hereunder with respect to a Registration Statement
pursuant to Section 6.1, the Company shall:
 
(a)           Not less than three (3) Trading Days prior to the filing of a
Registration Statement or any related Prospectus or any amendment or supplement
thereto (including any document that would be incorporated or deemed to be
incorporated therein by reference), the Company shall furnish to the Purchaser
and Purchaser Counsel copies of all such documents proposed to be filed, which
documents (other than those incorporated or deemed to be incorporated by
reference) will be subject to the review of the Purchaser and Purchaser
Counsel.  The Company shall not file a Registration Statement or any such
Prospectus or any amendments or supplements thereto to which the Purchaser shall
reasonably object.
 
(b)           (i) Prepare and file with the Commission such amendments,
including post-effective amendments, to each Registration Statement and the
Prospectus used in connection therewith as may be necessary to keep the
Registration Statement continuously effective as to the applicable Registrable
Securities for the Effectiveness Period and prepare and file with the Commission
such additional Registration Statements in order to register for resale under
the Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424; (iii)
respond as promptly as reasonably possible, to any comments received from the
Commission with respect to the Registration Statement or any amendment thereto
and as promptly as reasonably possible provide the Purchaser true and complete
copies of all correspondence from and to the Commission relating to the
Registration Statement; provided, however, the Company will not be required to
provide copies of any correspondence that would result in the disclosure to the
Purchaser of material and non-public information concerning the Company unless
the Purchaser has executed a confidentiality agreement with the Company; and
(iv) comply in all material respects with the provisions of the Securities Act
and the Exchange Act with respect to the disposition of all Registrable
Securities covered by the Registration Statement during the applicable period in
accordance with the intended methods of disposition by the Purchaser thereof set
forth in the Registration Statement as so amended or in such Prospectus as so
supplemented.
 
(c)           Notify the Purchaser of Registrable Securities to be sold and
Purchaser Counsel as promptly as reasonably possible, and (if requested by any
such Person) confirm such notice in writing no later than two Trading Days
thereafter (except in the case of clauses (v) and (vii), one Trading Day
thereafter) of any of the following events: (i) the Commission notifies the
Company whether there will be a “review” of any Registration Statement; (ii) the
Commission comments in writing on any Registration Statement (in which case the
Company shall deliver to the Purchaser a copy of such comments and of all
written responses thereto; provided, however, the Company will not be required
to provide copies of any responses that would result in the disclosure to the
Purchaser of material and non-public information concerning the Company unless
the Purchaser has executed a confidentiality agreement with the Company); (iii)
any Registration Statement or any post-effective amendment is declared
effective; (iv) the Commission or any other federal or state Governmental
Authority requests any amendment or supplement to any Registration Statement or
Prospectus or requests additional information related thereto; (v) the
Commission issues any stop order suspending the effectiveness of any
Registration Statement or initiates any Proceedings for that purpose; (vi) the
Company receives notice of any suspension of the qualification or exemption from
qualification of any Registrable Securities for sale in any jurisdiction, or the
initiation or threat of any Proceeding for such purpose; or (vii) the financial
statements included or incorporated by reference in any Registration Statement
become ineligible for inclusion or incorporation therein or any statement made
in any Registration Statement or Prospectus or any document incorporated or
deemed to be incorporated therein by reference is untrue in any material respect
or any revision to a Registration Statement, Prospectus or other document is
required so that it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.
 
 
51

--------------------------------------------------------------------------------

 
 
(d)           Use its commercially reasonable best efforts to avoid the issuance
of or, if issued, obtain the withdrawal of (i) any order suspending the
effectiveness of any Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, as soon as practicable.
 
(e)           Furnish to the Purchaser and Purchaser Counsel, without charge, at
least one conformed copy of each Registration Statement and each amendment
thereto, including financial statements and schedules, all documents
incorporated or deemed to be incorporated therein by reference, and all exhibits
to the extent requested by such Person (including those previously furnished or
incorporated by reference) promptly after the filing of such documents with the
Commission.
 
(f)           Promptly deliver to the Purchaser and Purchaser Counsel, without
charge, as many copies of the Prospectus or Prospectuses (including each form of
prospectus) and each amendment or supplement thereto as such Persons may
reasonably request.  The Company hereby consents to the use of such Prospectus
and each amendment or supplement thereto by each of the selling Purchasers in
connection with the offering and sale of the Registrable Securities covered by
such Prospectus and any amendment or supplement thereto.
 
(g)            (i) Prepare and timely file with each Trading Market an
additional shares listing application covering all of the Registrable
Securities; (ii) use commercially reasonable best efforts to cause such
Registrable Securities to be approved for listing on each Trading Market as soon
as reasonably practicable thereafter; (iii) provide to the Purchaser evidence of
such listing; and (iv) use commercially reasonable best efforts to maintain the
listing of such Registrable Securities on each such Trading Market or another
Eligible Market.
 
(h)           Prior to any public offering of Registrable Securities, use
commercially reasonable best efforts to register or qualify or cooperate with
the Purchaser and Purchaser Counsel in connection with the registration or
qualification (or exemption from such registration or qualification) of such
Registrable Securities for offer and sale under the securities or Blue Sky laws
of such jurisdictions within the United States as the Purchaser requests in
writing, to keep each such registration or qualification (or exemption
therefrom) effective during the Effectiveness Period and to do any and all other
acts or things necessary or advisable to enable the disposition in such
jurisdictions of the Registrable Securities covered by a Registration Statement.
 
 
52

--------------------------------------------------------------------------------

 
 
(i)           Cooperate with the Purchaser to facilitate the timely preparation
and delivery of certificates representing Registrable Securities to be delivered
to a transferee pursuant to a Registration Statement, which certificates shall
be free, to the extent permitted by this Agreement, of all restrictive legends,
and to enable such Registrable Securities to be in such denominations and
registered in such names as the Purchaser may request.
 
(j)           Upon the occurrence of any event described in Section 6.2(c)(vii),
as promptly as reasonably possible, prepare a supplement or amendment, including
a post-effective amendment, to the affected Registration Statement or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither the Registration Statement nor such
Prospectus will contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
 
(k)           Comply with all applicable rules and regulations of the
Commission.
 
(l)           The Company shall not be required to deliver any document pursuant
to any provision of this Section 6.2 to any holder of Registrable Securities
that is not selling Registrable Securities under the applicable Registration
Statement.
 
(m)           The Company shall not identify any holder of Registrable
Securities as an underwriter in any public disclosure or filing with the
Commission or any Trading Market without the prior written consent of such
holder.  If the Company is required by law to identify any such holder as an
underwriter in any public disclosure or filing with the Commission or any
Trading Market, it must notify such holder in writing in advance and such holder
shall have the option, in its sole discretion, to consent to such identification
as an underwriter or to elect to have its Registrable Securities be removed from
such Registration Statement.  If any holder of Registrable Securities does not
make such election within five (5) Business Days of such holder’s receipt of
such notice, such holder shall be deemed to have elected to have its Registrable
Securities be deemed to be removed from such Registration Statement.
 
6.3           Registration Expenses.  The Company shall pay (or reimburse the
Purchaser for) all fees and expenses incident to the performance of or
compliance with this Agreement by the Company, including without limitation (a)
all registration and filing fees and expenses, including without limitation
those related to filings with the Commission, any Trading Market and in
connection with applicable state securities or Blue Sky laws, (b) printing
expenses (including without limitation expenses of printing certificates for
Registrable Securities and of printing prospectuses requested by the Purchaser),
(c) messenger, telephone and delivery expenses, (d) fees and disbursements of
counsel for the Company and the fees and disbursements of the Purchaser Counsel
not to exceed $10,000, (e) fees and expenses of all other Persons retained by
the Company in connection with the consummation of the transactions contemplated
by this Agreement, and (f) all listing fees to be paid by the Company to the
Trading Market.  Discounts, concessions, commissions and similar selling
expenses, if any, payable to an underwriter and specifically attributable to the
sale of Registrable Securities by the Purchaser will be borne by the Purchaser.
 
 
53

--------------------------------------------------------------------------------

 
 
6.4           Indemnification.
 
(a)           Indemnification by the Company.  The Company shall,
notwithstanding any termination of this Agreement, indemnify and hold harmless
the Purchaser, the officers, directors, partners, members, agents, brokers
(including brokers who offer and sell Registrable Securities as principal as a
result of a pledge or any failure to perform under a margin call of Common
Stock), investment advisors and employees of each of them, each Person who
controls the Purchaser (within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act) and the officers, directors, partners,
members, agents and employees of each such controlling Person, to the fullest
extent permitted by applicable law, from and against any and all Losses, as
incurred, arising out of or relating to any untrue or alleged untrue statement
of a material fact contained in the Registration Statement, any Prospectus or
any form of prospectus or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in the light of the circumstances under which they were
made) not misleading, except to the extent, but only to the extent, that (i)
such untrue statements, alleged untrue statements, omissions or alleged
omissions are based solely upon information regarding the Purchaser furnished in
writing to the Company by the Purchaser expressly for use therein, or to the
extent that such information relates to the Purchaser or the Purchaser’s
proposed method of distribution of Registrable Securities and was reviewed and
expressly approved in writing by the Purchaser expressly for use in the
Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto or (ii) in the case of an occurrence of an event
of the type specified in Section 6.2(c)(v)-(vii), the use by the Purchaser of an
outdated or defective Prospectus after the Company has notified the Purchaser in
writing that the Prospectus is outdated or defective and prior to the receipt by
the Purchaser of the Advice contemplated in Section 6.5.
 
(b)           Indemnification by the Purchaser.  The Purchaser shall indemnify
and hold harmless the Company, its directors, officers, agents and employees,
each Person who controls the Company (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act), and the directors, officers,
agents or employees of such controlling Persons, to the fullest extent permitted
by applicable law, from and against all Losses (as determined by a court of
competent jurisdiction in a final judgment not subject to appeal or review)
arising solely out of any untrue statement of a material fact contained in the
Registration Statement, any Prospectus, or any form of prospectus, or in any
amendment or supplement thereto, or arising solely out of any omission of a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any Prospectus or form of prospectus or supplement
thereto, in light of the circumstances under which they were made) not
misleading to the extent, but only to the extent, that (i) such untrue statement
or omission is based solely upon information regarding the Purchaser furnished
in writing to the Company by the Purchaser expressly for use in such
Registration Statement or Prospectus, or to the extent that such information
relates to the Purchaser or the Purchaser’s proposed method of distribution of
Registrable Securities and was reviewed and expressly approved in writing by the
Purchaser expressly for use in the Registration Statement, such Prospectus or
such form of Prospectus or in any amendment or supplement thereto or (ii) in the
case of an occurrence of an event of the type specified in Section
6.2(c)(iv)-(vii), the use by the Purchaser of an outdated or defective
Prospectus after the Company has notified the Purchaser in writing that the
Prospectus is outdated or defective and prior to the receipt by the Purchaser of
the Advice contemplated in Section 6.5.  In no event shall the liability of the
Purchaser hereunder be greater in amount than the dollar amount of the net
proceeds received by the Purchaser upon the sale of the Registrable Securities
giving rise to such indemnification obligation.
 
 
54

--------------------------------------------------------------------------------

 
 
(c)           Conduct of Indemnification Proceedings.  If any Proceeding shall
be brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
fees and expenses incurred in connection with defense thereof; provided, that
the failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have proximately and materially
adversely prejudiced the Indemnifying Party.
 
(d)           An Indemnified Party shall have the right to employ separate
counsel in any such Proceeding and to participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such
Indemnified Party or Parties unless:  (i) the Indemnifying Party has agreed in
writing to pay such fees and expenses; or (ii) the Indemnifying Party shall have
failed promptly to assume the defense of such Proceeding and to employ counsel
reasonably satisfactory to such Indemnified Party in any such Proceeding; or
(iii) the named parties to any such Proceeding (including any impleaded parties)
include both such Indemnified Party and the Indemnifying Party, and such
Indemnified Party shall have been advised by counsel that a conflict of interest
is likely to exist if the same counsel were to represent such Indemnified Party
and the Indemnifying Party (in which case, if such Indemnified Party notifies
the Indemnifying Party in writing that it elects to employ separate counsel at
the expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and such counsel shall be at the expense of
the Indemnifying Party).  The Indemnifying Party shall not be liable for any
settlement of any such Proceeding effected without its written consent, which
consent shall not be unreasonably withheld.  No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding.
 
(e)           All fees and expenses of the Indemnified Party (including
reasonable fees and expenses to the extent incurred in connection with
investigating or preparing to defend such Proceeding in a manner not
inconsistent with this Section) shall be paid to the Indemnified Party, as
incurred, within ten (10) Trading Days of written notice thereof to the
Indemnifying Party (regardless of whether it is ultimately determined that an
Indemnified Party is not entitled to indemnification hereunder; provided, that
the Indemnifying Party may require such Indemnified Party to undertake to
reimburse all such fees and expenses to the extent it is finally judicially
determined that such Indemnified Party is not entitled to indemnification
hereunder).
 
 
55

--------------------------------------------------------------------------------

 
 
(f)           Contribution.  If a claim for indemnification under Section 6.4(a)
or (b) is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable
considerations.  The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission.  The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in Section 6.4(c),
any reasonable attorneys’ or other reasonable fees or expenses incurred by such
party in connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section was available to such party in accordance with its terms.
 
(g)           The parties hereto agree that it would not be just and equitable
if contribution pursuant to this Section 6.4(d) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of this Section 6.4(d), the Purchaser
shall not be required to contribute, in the aggregate, any amount in excess of
the amount by which the net proceeds actually received by the Purchaser from the
sale of the Registrable Securities subject to the Proceeding exceeds the amount
of any damages that the Purchaser has otherwise been required to pay by reason
of such untrue or alleged untrue statement or omission or alleged omission.  No
Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.
 
The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.
 
6.5           Dispositions.  The Purchaser agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement.  The Purchaser further agrees that, upon receipt of a notice from the
Company of the occurrence of any event of the kind described in Sections
6.2(c)(iv)-(vii), the Purchaser will discontinue disposition of such Registrable
Securities under the Registration Statement until the Purchaser’s receipt of the
copies of the supplemented Prospectus and/or amended Registration Statement
contemplated by Section 6.2(j), or until it is advised in writing (the “Advice”)
by the Company that the use of the applicable Prospectus may be resumed, and, in
either case, has received copies of any additional or supplemental filings that
are incorporated or deemed to be incorporated by reference in such Prospectus or
Registration Statement.  The Company may provide appropriate stop orders to
enforce the provisions of this paragraph.
 
 
56

--------------------------------------------------------------------------------

 
 
6.6           No Piggyback on Registrations.  Except with the prior written
consent of the holders of a majority of the Registrable Securities or as
permitted by Section 6.7 below, neither the Company nor any of its security
holders (other than the Purchaser in such capacity pursuant hereto) may include
securities of the Company in the Registration Statement other than the
Registrable Securities, and the Company shall not during the Effectiveness
Period enter into any agreement providing any such right to any of its security
holders to be included in the Registration Statement for the Registrable
Securities.
 
6.7           Piggyback Registrations.  If at any time during the Effectiveness
Period there is not an effective Registration Statement covering all of the
Registrable Securities and the Company shall determine to prepare and file with
the Commission a registration statement relating to an offering for its own
account or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans, then the Company shall send to the Purchaser written notice of
such determination and if, within ten (10) days after receipt of such notice,
the Purchaser shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities the
Purchaser requests to be registered, subject to customary underwriter cutbacks
applied on a pro rata basis to all holders of registration rights.
 
ARTICLE VII.
 
MISCELLANEOUS
 
7.1           Fees and Expenses.  The parties hereto shall pay their own costs
and expenses in connection herewith, except that the Company shall reimburse
Hale Capital for $150,000 of diligence, legal, accounting and other fees and
expenses actually incurred by Hale Capital in connection with its due diligence
and the preparation and negotiation of the Transaction Documents.  Such expenses
shall be paid not later than the Closing.  The Company shall reimburse Hale
Capital upon demand for all reasonable and documented out-of-pocket expenses
incurred by Hale Capital, including without limitation reimbursement of
reasonable and documented out-of-pocket attorneys’ fees and disbursements, in
connection with any amendment, modification or waiver of this Agreement or the
other Transaction Documents requested by the Company or as a result of any
Subsequent Placement or the enforcement of any of its rights hereunder or
thereunder (provided, however, if the Company reimburses Hale Capital for its
legal fees in connection with a Proceeding initiated by Hale Capital against the
Company, Hale Capital shall pay back to the Company any such reimbursed legal
fees if it is finally determined by a court of competent jurisdiction that Hale
Capital had no basis for bringing such Proceeding against the Company).  In the
event that Proceedings are commenced by any party to this Agreement against
another party to this Agreement in connection with this Agreement or the other
Transaction Documents, the party or parties which do not prevail in such
proceedings shall pay their pro rata share of the reasonable attorneys’ fees and
other reasonable out-of-pocket costs and expenses incurred by the prevailing
party in such Proceedings.  The Company shall pay all transfer agent fees, stamp
taxes and other taxes and duties levied in connection with the issuance of any
Securities.
 
 
57

--------------------------------------------------------------------------------

 
 
7.2           Administration Fee.  For so long as the Preferred Stock is
outstanding, the Company shall pay to Hale Capital Management, LLC an annual
administration fee of $22,500 (the “Administration Fee”).  The Administration
Fee shall be paid annually, in advance.  The Administration Fee for the twelve
(12) month period ending on the Closing Date shall be paid on the Closing Date
and the Administration Fee for each subsequent twelve (12) month period shall be
paid, in advance, on the subsequent anniversary of the Closing Date.  Hale
Capital may, in its sole discretion, elect to waive, defer or accrue the
Administration Fee for any particular period.
 
7.3           Entire Agreement.  The Transaction Documents, together with the
Exhibits and Schedules thereto and the respective nondisclosure agreements
between the Company and the Purchaser, contain the entire understanding of the
parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.  At or after the Closing, and without further consideration, the
Company will execute and deliver to the Purchaser such further documents as may
be reasonably requested in order to give practical effect to the intention of
the parties under the Transaction Documents.
 
7.4           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided under this Agreement or any
other Transaction Document shall be in writing and shall be deemed given and
effective on the earliest of (i) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified in
this Section prior to 5:30 p.m. (New York City time) on a Trading Day, (ii) the
Trading Day after the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number specified in this Section later
than 5:30 p.m. (New York City time) on any date and earlier than 11:59 p.m. (New
York City time) on such date, (iii) the Trading Day following the date of
mailing, if sent by nationally recognized overnight courier service, specifying
next business day delivery or (iv) upon actual receipt by the party to whom such
notice is required to be given if delivered by hand.  The address for such
notices and communications shall be as follows:
 
If to the Company:
FalconStor Software, Inc.
2 Huntington Quadrangle
Suite 2S01
Melville, NY 11747
Attn.: Seth Horowitz
Fax: 631-773-6670
 
 
With a copy to:
Olshan Frome Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, NY 10022
Attn.: Steve Wolosky and Kenneth Schlesinger
Fax: 212-451-2222
 
 

 
 
58

--------------------------------------------------------------------------------

 
 

   
If to Hale Capital:
Hale Capital Partners, LP
c/o Hale Fund Management, LLC
570 Lexington Avenue, 49th Floor
New York, NY 10022
Attn: Martin Hale Jr.
Fax: 212-751-8822
 
           With a copy to:
Lowenstein Sandler LLP
1251 Avenue of the Americas
New York, NY 10020
Attn.:  Steven Siesser and Mathew Hoffman
Fax:  973.597.2507
 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person by two (2) Trading Days’ prior notice to the other party
in accordance with this Section 7.4.
 
7.5           Amendments; Waivers.  No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by Hale Capital and the Company, or, in the case of a waiver, by Hale
Capital.  Any waiver executed by Hale Capital shall be binding on the Company,
the Purchaser and all holders of Preferred Shares, as applicable.  No waiver of
any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such
right.  Notwithstanding the foregoing, a waiver or consent to depart from the
provisions hereof with respect to a matter that relates exclusively to the
rights of Purchasers under Article VI and that does not directly or indirectly
affect the rights of other Purchasers may be given by Purchasers holding at
least a majority of the Registrable Securities to which such waiver or consent
relates.  No consideration shall be offered or paid to any Person to amend or
consent to a waiver or modification of any provision of any of the Transaction
Documents unless the same consideration also is offered on identical terms to
all of the parties to the Transaction Documents that are holders of Preferred
Shares.
 
7.6           Construction.  The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 
7.7           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted
assigns.  The Company may not assign this Agreement or any rights or obligations
hereunder, without the prior written consent of the Purchaser.  The Purchaser
may assign its rights under this Agreement to any Person to whom the Purchaser
assigns or transfers any Securities, provided such transferee agrees in writing
to be bound, with respect to the transferred Securities, by the provisions
hereof and of the applicable Transaction Documents that apply to the
“Purchaser.”  Notwithstanding anything to the contrary herein, Securities may be
pledged to any Person in connection with a bona fide margin account or other
loan or financing arrangement secured by such Securities.
 
 
59

--------------------------------------------------------------------------------

 
 
7.8           No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except that each Related Person is an intended third party
beneficiary of Section 4.12 and each Indemnified Party is an intended third
party beneficiary of Section 6.4 and (in each case) may enforce the provisions
of such Sections directly against the parties with obligations thereunder.
 
7.9           Governing Law; Venue; Waiver of Jury Trial.  All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by and construed and enforced in accordance with the
internal laws of the State of New York (except for matters governed by corporate
law in the State of Delaware), without regard to the principles of conflicts of
law thereof.  Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this agreement (whether brought against a party hereto or its respective
affiliates, directors, officers, stockholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York, Borough of Manhattan.  Each party hereto hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the City of
New York, Borough of Manhattan for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of this Agreement), and hereby
irrevocably waives, and agrees not to assert in any Proceeding, any claim that
it is not personally subject to the jurisdiction of any such court, that such
Proceeding is improper.  Each party hereto hereby irrevocably waives personal
service of process and consents to process being served in any such Proceeding
by mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.  Each party hereto hereby irrevocably waives, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
Proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.
 
7.10           Survival.  The representations, warranties, agreements and
covenants contained herein shall survive the Closing.
 
7.11           Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page were an original thereof.
 
 
60

--------------------------------------------------------------------------------

 
 
7.12           Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt in good faith to agree
upon a valid and enforceable provision that is a reasonable substitute therefor,
and upon so agreeing, shall incorporate such substitute provision in this
Agreement.
 
7.13           Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever the Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then the
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.
 
7.14           Replacement of Securities.  If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested.  The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities.
 
7.15           Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchaser and the Company will be entitled to specific performance under the
Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree that, in any
action for specific performance of any such obligation, it shall not assert or
shall waive the defense that a remedy at law would be adequate.
 
7.16           Payment Set Aside.  To the extent that the Company makes a
payment or payments to the Purchaser hereunder or under any other Transaction
Document or the Purchaser enforces or exercises its rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company by a
trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.
 
 
61

--------------------------------------------------------------------------------

 
 
7.17           [reserved]
 
7.18           Adjustments in Share Numbers and Prices.  In the event of any
stock split, subdivision, dividend or distribution payable in shares of Common
Stock (or other securities or rights convertible into, or entitling the holder
thereof to receive directly or indirectly shares of Common Stock), combination
or other similar recapitalization or event occurring after the date hereof, each
reference in this Agreement to a number of shares or a price per share shall be
amended to appropriately account for such event.
 
7.19           Construction.  The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.
 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW]
 
 
62

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Preferred Stock Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 

 
FALCONSTOR SOFTWARE, INC.
             
By:
/s/ Gary Quinn
   
Name:
Gary Quinn
   
Title:
President and CEO





 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES OF THE PURCHASER FOLLOWS]
 
 
63

--------------------------------------------------------------------------------

 
 


 

 
PURCHASER:
     
HALE CAPITAL PARTNERS, LP
         
By:
/s/ Martin Hale
   
Name:
Martin Hale
   
Title:
CEO





 
64

--------------------------------------------------------------------------------

 
 
Schedule A
 
Name of Purchaser
Number of
Preferred Shares
Aggregate
Purchase Price
Hale Capital Partners, LP
900,000
$9,000,000
Total
900,000
$9,000,000



 
65

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Form of Certificate of Designations
 
 
 
66

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
Form of Company Counsel Legal Opinion
 
 
 
67

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
Form of Voting Agreement
 
 
 
68

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
Plan of Distribution
 
The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions.  These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.
 
The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:
 
 
-           ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

 
 
-           block trades in which the broker-dealer will attempt to sell the
shares as agent, but may position and resell a portion of the block as principal
to facilitate the transaction;

 
 
-           purchases by a broker-dealer as principal and resale by the
broker-dealer for its account;

 
 
-           an exchange distribution in accordance with the rules of the
applicable exchange;

 
 
-           privately negotiated transactions;

 
 
-           short sales;

 
 
-           through the writing or settlement of options or other hedging
transactions, whether through an options exchange or otherwise;

 
 
-           broker-dealers may agree with the selling stockholders to sell a
specified number of such shares at a stipulated price per share;

 
 
-           a combination of any such methods of sale; and

 
 
-           any other method permitted by applicable law.

 
The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus.  The selling stockholders also
may transfer the shares of common stock in other circumstances, in which case
the transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this Prospectus.
 
 
69

--------------------------------------------------------------------------------

 
 
In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume.  The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities.  The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this Prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
Prospectus (as supplemented or amended to reflect such transaction).
 
The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any.  Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents.  We will not receive any of the proceeds from this offering.
 
The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.
 
The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(11) of the Securities Act.  Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities
Act.  Selling stockholders who are “underwriters” within the meaning of Section
2(11) of the Securities Act will be subject to the prospectus delivery
requirements of the Securities Act.
 
To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.
 
In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers.  In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.
 
 
70

--------------------------------------------------------------------------------

 
 
We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Securities Exchange Act of 1934, as amended, may apply to
sales of shares in the market and to the activities of the selling stockholders
and their affiliates.  In addition, to the extent applicable we will make copies
of this prospectus (as it may be supplemented or amended from time to time)
available to the selling stockholders for the purpose of satisfying the
prospectus delivery requirements of the Securities Act.  The selling
stockholders may indemnify any broker-dealer that participates in transactions
involving the sale of the shares against certain liabilities, including
liabilities arising under the Securities Act.
 
We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.
 
We have agreed with the selling stockholders to keep the registration statement
of which this Prospectus constitutes a part effective until the earlier of (i)
the fifth anniversary of the effective date of such registration statement, (ii)
such time as all of the shares of common stock covered by the registration
statement have been sold publicly or (iii) such time as all of the shares of
common stock covered by the registration statement may be sold by the selling
stockholders pursuant to Rule 144 without volume limitations and without the
requirement that there be adequate current public information with regards to us
 
 
71

--------------------------------------------------------------------------------

 
 


 


 





